Exhibit 10.M
EXECUTION VERSION
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.,
as the Issuer
EL PASO PIPELINE PARTNERS, L.P.,
as party to the Parent Guaranty
 
NOTE PURCHASE AGREEMENT

 
Dated as of September 30, 2008
$37,000,000 7.76% Senior Notes, Series 2008-A, due September 30, 2011
$15,000,000 7.93% Senior Notes, Series 2008-B, due September 30, 2012
$88,000,000 8.00% Senior Notes, Series 2008-C, due September 30, 2013
$35,000,000 Floating Rate Senior Notes, Series 2008-D, due September 30, 2012
 
SERIES 2008-A PPN: 28370T A*0
SERIES 2008-B PPN: 28370T A@8
SERIES 2008-C PPN: 28370T A#6
SERIES 2008-D PPN: 28370T B*9





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
1. AUTHORIZATION OF NOTES
    1  
1.1 Description of Notes to be Initially Issued
    1  
1.2 Interest Rate
    2  
1.3 Guaranties; Release
    2    
2. SALE AND PURCHASE OF NOTES
    3    
3. CLOSING
    3    
4. CONDITIONS TO CLOSING
    4  
4.1 Representations and Warranties
    4  
4.2 Performance; No Default
    4  
4.3 Compliance Certificates
    4  
4.4 Opinions of Counsel
    4  
4.5 Purchase Permitted By Applicable Law, etc
    4  
4.6 Sale of Other Notes
    5  
4.7 Payment of Special Counsel Fees
    5  
4.8 Private Placement Number
    5  
4.9 Changes in Corporate Structure
    5  
4.10 Parent Guaranty
    5  
4.11 Funding Instructions
    5  
4.12 Proceedings and Documents
    6  
4.13 Equity Transfer Transaction
    6  
4.14 Material Project EBITDA Adjustments
    6    
5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE MLP
    6  
5.1 Organization; Power and Authority
    6  
5.2 Authorization, etc
    6  
5.3 Disclosure
    7  
5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates
    7  
5.5 Financial Statements
    8  
5.6 Compliance with Laws, Other Instruments, etc
    8  
5.7 Governmental Authorizations, etc
    9  
5.8 Litigation; Observance of Agreements, Statutes and Orders
    9  
5.9 Taxes
    9  
5.10 Title to Property; Leases
    10  
5.11 Licenses, Permits, etc
    10  
5.12 Compliance with ERISA
    10  
5.13 Private Offering by the Issuer
    11  
5.14 Use of Proceeds; Margin Regulations
    12  
5.15 Existing Indebtedness; Future Liens
    12  
5.16 Foreign Assets Control Regulations, Anti-Terrorism Order, etc
    13  

i



--------------------------------------------------------------------------------



 



          Section   Page  
5.17 Status under Certain Statutes
    13  
5.18 Environmental Matters
    13  
5.19 Solvency of MLP
    13    
6. REPRESENTATIONS OF THE PURCHASERS
    13  
6.1 Purchase for Investment
    13  
6.2 Source of Funds
    14    
7. INFORMATION AS TO ISSUER
    15  
7.1 Financial Statements
    15  
7.2 Certificates; Other Information
    17  
7.3 Inspection
    18    
8. PREPAYMENT OF THE NOTES
    19  
8.1 No Scheduled Prepayments
    19  
8.2 Optional Prepayments
    19  
8.3 Change of Control Prepayment Offer
    20  
8.4 Allocation of Partial Prepayments
    21  
8.5 Maturity; Surrender, etc
    21  
8.6 Purchase of Notes
    21  
8.7 Make-Whole Amount
    21    
9. AFFIRMATIVE COVENANTS
    23  
9.1 Compliance with Law
    23  
9.2 Insurance
    23  
9.3 Maintenance of Properties
    23  
9.4 Payment of Taxes and Claims
    23  
9.5 Existence, etc
    24  
9.6 Books and Records
    24  
9.7 Additional Subsidiary Guarantors
    24  
9.8 Use of Proceeds
    24  
9.9 Ranking of Notes
    25    
10. NEGATIVE COVENANTS
    25  
10.1 Liens
    25  
10.2 Certain Investments
    27  
10.3 Indebtedness
    27  
10.4 Fundamental Changes
    29  
10.5 Dispositions
    29  
10.6 Restricted Payments
    30  
10.7 Change in Nature of Business
    31  
10.8 Transactions with Affiliates
    31  
10.9 Burdensome Agreements
    31  
10.10 Amendment to Organization Documents
    32  
10.11 Use of Proceeds
    32  
10.12 Leverage Ratio
    32  
10.13 Interest Charges Coverage Ratio
    33  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
10.14 Unrestricted Subsidiaries
    33  
10.15 Swap Contracts
    34  
10.16 Terrorism Sanctions Regulations
    34    
11. EVENTS OF DEFAULT
    34    
12. REMEDIES ON DEFAULT, ETC
    36  
12.1 Acceleration
    36  
12.2 Other Remedies
    37  
12.3 Rescission
    37  
12.4 No Waivers or Election of Remedies, Expenses, etc
    38    
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
    38  
13.1 Registration of Notes
    38  
13.2 Transfer and Exchange of Notes
    38  
13.3 Replacement of Notes
    39    
14. PAYMENTS ON NOTES
    39  
14.1 Place of Payment
    39  
14.2 Home Office Payment
    39    
15. EXPENSES, ETC
    40  
15.1 Transaction Expenses
    40  
15.2 Survival
    40    
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
    40    
17. AMENDMENT AND WAIVER
    41  
17.1 Requirements
    41  
17.2 Solicitation of Holders of Notes
    41  
17.3 Binding Effect, etc
    42  
17.4 Notes held by Issuer, etc
    42    
18. NOTICES
    42    
19. REPRODUCTION OF DOCUMENTS
    43    
20. CONFIDENTIAL INFORMATION
    43    
21. SUBSTITUTION OF PURCHASER
    44    
22. MISCELLANEOUS
    44  
22.1 Successors and Assigns
    44  
22.2 Jurisdiction and Process; Waiver of Jury Trial
    45  
22.3 Payments Due on Non-Business Days
    45  
22.4 Severability
    46  
22.5 Construction
    46  

iii



--------------------------------------------------------------------------------



 



         
22.6 Counterparts
    46  
22.7 Governing Law
    46  
22.8 GAAP
    46  

         
SCHEDULE A
  —   Information Relating to Purchasers
SCHEDULE B
  —   Defined Terms
SCHEDULE 5.3
  —   Disclosure Materials
SCHEDULE 5.4
  —   Subsidiaries
SCHEDULE 5.5
  —   Financial Statements
SCHEDULE 5.15
  —   Existing Indebtedness
SCHEDULE 5.18
  —   Environmental Matters
SCHEDULE 10.1
  —   Liens
SCHEDULE 10.9
  —   Burdensome Agreements
EXHIBIT 1.1(a)
  —   Form of Series 2008-A Senior Note
EXHIBIT 1.1(b)
  —   Form of Series 2008-B Senior Note
EXHIBIT 1.1(c)
  —   Form of Series 2008-C Senior Note
EXHIBIT 1.1(d)
  —   Form of Series 2008-D Senior Note
EXHIBIT 1.3(a)
  —   Form of Subsidiary Guaranty
EXHIBIT 1.3(b)
  —   Form of Parent Guaranty
EXHIBIT 4.4(a)
  —   Form of Opinions of Counsel for the Issuer and the MLP
EXHIBIT 4.4(b)
  —   Form of Opinion of Special Counsel for the Purchasers
EXHIBIT 7.2
  —   Form of Compliance Certificate

iv



--------------------------------------------------------------------------------



 



EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
EL PASO PIPELINE PARTNERS, L.P.
1001 Louisiana Street
Houston, Texas 77002
(713) 420-2600
$37,000,000 7.76% Senior Notes, Series 2008-A, due September 30, 2011
$15,000,000 7.93% Senior Notes, Series 2008-B, due September 30, 2012
$88,000,000 8.00% Senior Notes, Series 2008-C, due September 30, 2013
$35,000,000 Floating Rate Senior Notes, Series 2008-D, due September 30, 2012
Dated as of September 30, 2008
TO EACH OF THE PURCHASERS LISTED IN
     THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
          EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware
limited liability company (the “Issuer”), and EL PASO PIPELINE PARTNERS, L.P., a
Delaware limited partnership (the “MLP”) agree with each of the purchasers whose
names appear at the end hereof (each, a “Purchaser” and collectively, the
“Purchasers”) as follows:
1. AUTHORIZATION OF NOTES.
1.1 Description of Notes to be Initially Issued.
          The Issuer has authorized the issue and sale of $175,000,000 aggregate
principal amount of its Senior Notes consisting of (i) $37,000,000 aggregate
principal amount of its 7.76% Senior Notes, Series 2008-A, due September 30,
2011 (the “Series 2008-A Notes”), (ii) $15,000,000 aggregate principal amount of
its 7.93% Senior Notes, Series 2008-B, due September 30, 2012 (the “Series
2008-B Notes”), (iii) $88,000,000 aggregate principal amount of its 8.00% Senior
Notes, Series 2008-C, due September 30, 2013 (the “Series 2008-C Notes”), and
(iv) $35,000,000 aggregate principal amount of its Floating Rate Senior Notes,
due September 30, 2012 (the “Series 2008-D Notes” and, together with the
Series 2008-A Notes, the Series 2008-B Notes and the Series 2008-C Notes, the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement). The Notes shall be substantially in
the forms set out in Exhibits 1.1(a), 1.1(b), 1.1(c) and 1.1(d), with such
changes therefrom, if any, as may be approved by the Purchasers and the Issuer.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

 



--------------------------------------------------------------------------------



 



1.2 Interest Rate.
          (a) The Series 2008-A, 2008-B and 2008-C Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) (i) on the
unpaid principal thereof from the date of issuance at the rate stated in clause
(a) of the first paragraph of such Note payable semiannually in arrears on the
last day of March and September in each year commencing on March 31, 2009, until
such principal sum shall have become due and payable (whether at maturity, upon
prepayment or otherwise) and (ii) to the extent permitted by applicable law, on
any overdue principal, any overdue installment of interest and any overdue
payment of Make-Whole Amount from the due date thereof (whether by acceleration
or otherwise) at the applicable Default Rate until paid.
          (b) The Series 2008-D Notes shall bear interest (computed on the basis
of a 360-day year and actual days elapsed) (i) on the unpaid principal thereof
from the date of issuance at the rate stated in clause (a) of the first
paragraph of the Series 2008-D Note payable quarterly in arrears on the last day
of March, June, September and December in each year commencing on December 31,
2008, until such principal sum shall have become due and payable (whether at
maturity, upon prepayment or otherwise) and (ii) to the extent permitted by
applicable law, on any overdue principal, any overdue installment of interest
and any overdue payment of LIBOR Breakage Amount from the due date thereof
(whether by acceleration or otherwise) at the applicable Default Rate until
paid.
          (c) Whenever the Applicable Floating Rate consists of the Adjusted
LIBOR Rate, the Adjusted LIBOR Rate shall be determined by the Issuer, and
notice thereof shall be given to the holders of the Series 2008-D Notes,
together with such information as the holders of Series 2008-D Notes may
reasonably request for verification (including in all events, a facsimile
transmission of the relevant screen and calculations), on the second Business
Day preceding each Interest Period. In the event that the Series 2008-D Required
Holders do not concur with such determination by the Issuer, as evidenced by
notice to the Issuer by such Series 2008-D Required Holders within ten (10)
Business Days after receipt by such holders of the notice delivered by the
Issuer pursuant to the previous sentence, the determination of the Adjusted
LIBOR Rate shall be made by the Series 2008-D Required Holders in accordance
with the provisions of this Agreement and shall be conclusive and binding absent
manifest error.
1.3 Guaranties; Release.
     (a) Subsidiary Guaranty. The payment by the Issuer of all amounts due on or
in respect of the Notes and the performance by the Issuer of its obligations
under this Agreement will be guaranteed by any Subsidiary Guarantor executing
and delivering a Subsidiary Guaranty in substantially the form of the attached
Exhibit 1.3(a), as it may be amended or supplemented from time to time (a
“Subsidiary Guaranty”), after the date of this Agreement in accordance with
Section 9.7.
     (b) Parent Guaranty. The payment by the Issuer of all amounts due on or in
respect of the Notes and the performance by the Issuer of its obligations under
this Agreement will be guaranteed by the MLP pursuant to the Parent Guaranty in

 



--------------------------------------------------------------------------------



 



substantially the form of the attached Exhibit 1.3(b), as it may be amended or
supplemented from time to time (the “Parent Guaranty”).
     (c) Release of Guaranties. Each holder of a Note acknowledges and agrees
that a Subsidiary Guarantor shall be fully released and discharged from its
Subsidiary Guaranty and each holder of a Note fully releases and discharges such
Subsidiary Guarantor from its Subsidiary Guaranty immediately and without any
further act, upon such Subsidiary being released and discharged as a guarantor
under and in respect of the Credit Agreement; provided that (i) no Default or
Event of Default exists or will exist immediately following such release and
discharge; (ii) if any fee or other consideration is paid or given to any holder
of Indebtedness under the Credit Agreement in connection with such release,
other than the repayment of all or a portion of such Indebtedness under the
Credit Agreement, each holder of a Note receives equivalent consideration on a
pro rata basis; and (iii) at the time of such release and discharge, the Issuer
delivers to each holder of a Note a certificate of a Responsible Officer
certifying that (a) such Subsidiary Guarantor has been or is being released and
discharged as a guarantor under and in respect of the Credit Agreement and
(b) the matters set forth in clauses (i) and (ii).
2. SALE AND PURCHASE OF NOTES.
          Subject to the terms and conditions of this Agreement, the Issuer will
issue and sell to each Purchaser and each Purchaser will purchase from the
Issuer, at the Closing provided for in Section 3, Notes in the denomination,
principal amount and series specified opposite such Purchaser’s name in
Schedule A at the purchase price of 100% of the principal amount thereof. The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
3. CLOSING.
          The sale and purchase of the Notes to be purchased by each Purchaser
shall occur at the offices of Vinson & Elkins L.L.P. at 1001 Fannin Street,
Houston, Texas 77002 at 9:00 a.m., Houston time, at a closing (the “Closing”) on
September 26, 2008 or on such other Business Day thereafter on or prior to
September 30, 2008 as may be agreed upon by the Issuer and the Purchasers. At
the Closing the Issuer will deliver to each Purchaser the Notes to be purchased
by it in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of this Agreement and registered in such Purchaser’s name (or in the name of
such Purchaser’s nominee), against delivery by such Purchaser to the Issuer or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Issuer to account number 100-8944 at Mellon Bank, Pittsburgh, Pennsylvania, ABA
No. 043 000 261, FAO: El Paso Pipeline Partners Operating Company, L.L.C. If at
the Closing the Issuer fails to tender such Notes to each Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights it may have by reason of such failure or such
nonfulfillment.

 



--------------------------------------------------------------------------------



 



4. CONDITIONS TO CLOSING.
          Each Purchaser’s obligation to purchase and pay for the Notes to be
sold to it at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
4.1 Representations and Warranties.
          The representations and warranties of the Issuer and the MLP in this
Agreement shall be correct when made and at the time of the Closing.
4.2 Performance; No Default.
          The Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. None of the Issuer, the MLP or any Subsidiary shall have entered
into any transaction since the date of the Memorandum that would have been
prohibited by Section 10 had such Section applied since such date.
4.3 Compliance Certificates.
     (a) Officer’s Certificate. The Issuer shall have delivered to the
Purchasers an Officer’s Certificate, dated the date of this Agreement,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.
     (b) Secretary’s Certificates. Each of the Issuer and the MLP shall have
delivered to the Purchasers a certificate certifying as to the resolutions
attached thereto and other limited liability company or limited partnership
proceedings, as the case may be, relating to the authorization, execution and
delivery of the Notes, the Parent Guaranty, and this Agreement.
4.4 Opinions of Counsel.
          Such Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of this Agreement from
(a) Bracewell & Guiliani LLP, outside counsel to the Issuer and the MLP, and the
general counsel to the General Partner, covering the matters set forth in
Exhibit 4.4(a) and covering such matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Issuer and the MLP instruct their counsel to deliver such opinion to the
Purchasers) and (b) Vinson & Elkins L.L.P., the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Exhibit 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

 



--------------------------------------------------------------------------------



 



4.5 Purchase Permitted By Applicable Law, etc.
          On the date of this Agreement, such Purchaser’s purchase of Notes
shall (i) be permitted by the laws and regulations of each jurisdiction to which
such Purchaser is subject, without recourse to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (ii) not violate any applicable law or regulation (including,
without limitation, Regulation U, T or X of the FRB) and (iii) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date of this
Agreement. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate from the Issuer certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
4.6 Sale of Other Notes.
          Contemporaneously with the Closing the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.
4.7 Payment of Special Counsel Fees.
          Without limiting the provisions of Section 15.1, the Issuer shall have
paid, on or before the Closing the reasonable fees, charges and disbursements of
the Purchasers’ special counsel referred to in Section 4.4, to the extent
reflected in a statement of such counsel rendered to the Issuer at least one
(1) Business Day prior to the Closing.
4.8 Private Placement Number.
          A Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained by Vinson &
Elkins L.L.P. for each series of the Notes.
4.9 Changes in Corporate Structure.
          Neither the Issuer nor the MLP shall have changed its jurisdiction of
organization or been a party to any merger or consolidation or shall have
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
4.10 Parent Guaranty.
          The MLP shall have executed and delivered the Parent Guaranty in favor
of the Purchasers, and each Purchaser shall have received a copy of the executed
Parent Guaranty.
4.11 Funding Instructions.
          At least two (2) Business Days prior to the date of this Agreement,
each Purchaser shall have received written instructions signed by a Responsible
Officer on letterhead of the

 



--------------------------------------------------------------------------------



 



Issuer confirming the information specified in Section 3 including (i) the name
and address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.
4.12 Proceedings and Documents.
          All limited liability company or limited partnership, as the case may
be, and other proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
4.13 Equity Transfer Transaction.
          The transfer of Equity Interests in CIG and SNG to the Issuer, as
described in Section I.B of the Memorandum, shall have been consummated.
4.14 Material Project EBITDA Adjustments.
          The Issuer shall have delivered to the Purchasers a copy of the
certificate provided to the lenders under the Credit Agreement, which sets forth
the Material Project EBITDA Adjustments that have been made in accordance with
Credit Agreement in connection with the calculation of Consolidated EBITDA for
the period of four (4) fiscal quarters ending on June 30, 2008.
5. REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND THE MLP.
          Each of the Issuer and the MLP represents and warrants to each
Purchaser that:
5.1 Organization; Power and Authority.
          Each of the Issuer and the MLP is duly formed, validly existing and in
good standing under the laws of its jurisdiction of organization, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Issuer and the MLP has the limited liability company or limited partnership
power and authority (as the case may be) to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes (as the case may be) and to perform the provisions hereof and thereof.
5.2 Authorization, etc.
          (a) This Agreement and the Notes have been duly authorized by all
necessary limited liability company or limited partnership action (as the case
may be) on the part of the Issuer, and this Agreement constitutes, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of the Issuer enforceable against the Issuer in

 



--------------------------------------------------------------------------------



 



accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          (b) The Parent Guaranty and this Agreement have been duly authorized
by all necessary limited partnership action on the part of the MLP and upon
execution and delivery thereof will constitute the legal, valid and binding
obligation of the MLP, enforceable against the MLP in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
5.3 Disclosure.
          The Issuer, through its agent Banc of America Securities LLC, has
delivered to each Purchaser a copy of a Private Placement Memorandum, dated
August 2008, as amended (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the MLP and the
Issuer and their respective Subsidiaries. Except as disclosed in Schedule 5.3,
this Agreement, the Memorandum, the documents, certificates or other writings
delivered to you by or on behalf of the Issuer in connection with the
transactions contemplated hereby and the financial statements listed in
Schedule 5.5, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that with respect to projected financial information, the
Issuer represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. Except as disclosed in
the Memorandum or as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, or in the
financial statements listed in Schedule 5.5, since June 30, 2008, there has been
no change in the financial condition, operations, business or properties of the
MLP, the Issuer or any of its respective Subsidiaries except changes that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. No event or condition known to the Issuer or the MLP
that could reasonably be expected to have a Material Adverse Effect has occurred
or exists and has not been set forth herein or in the Memorandum or in the other
documents, certificates and other writings delivered to each Purchaser by or on
behalf of such Issuer specifically for use in connection with the transactions
contemplated hereby.
5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists of: (i) the MLP’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar Equity Interests
outstanding owned by the MLP, the Issuer and each Subsidiary, (ii) all material
equity Investments of the MLP or the Issuer in any other Business Entity, and
(iii) the General Partner’s and the Issuer’s senior officers. Each

 



--------------------------------------------------------------------------------



 



Subsidiary of the Issuer listed in Schedule 5.4 is designated as a Restricted
Subsidiary of the Issuer.
     (b) All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Issuer
and its respective Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Issuer or another Subsidiary thereof free and
clear of any Lien (except as otherwise disclosed in Schedule 5.4).
     (c) Each Subsidiary of the MLP or the Issuer identified in Schedule 5.4 is
a corporation or Business Entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other Business Entity and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.
     (d) Except as permitted under Section 10.9, no Subsidiary of the MLP or the
Issuer is party to, or otherwise subject to, any legal restriction or any
agreement (other than this Agreement, the Credit Agreement, the agreements
listed on Schedule 10.9 and customary limitations imposed by corporate,
partnership or limited liability company law statutes) restricting the ability
of such Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Issuer or any of its Subsidiaries that owns
outstanding shares of capital stock or similar Equity Interests of such
Subsidiary.
5.5 Financial Statements.
          The Issuer has delivered to each Purchaser copies of the consolidated
financial statements of the MLP and its Subsidiaries listed on Schedule 5.5. All
of said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the MLP and its Subsidiaries as of the respective dates specified in
such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). The MLP and its Subsidiaries taken
as a whole do not have any Material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Memorandum, other than any
such liabilities arising in the ordinary course of business subsequent to the
date of such financial statements.
5.6 Compliance with Laws, Other Instruments, etc.
          (a) The execution, delivery and performance by the Issuer of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or

 



--------------------------------------------------------------------------------



 



result in the creation of any Lien in respect of any property of the Issuer or
any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
note purchase or credit agreement, lease, Organization Document, or any other
Material agreement or instrument to which the Issuer or any such Subsidiary is
bound or by which the Issuer or any such Subsidiary or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Issuer or any such Subsidiary or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority, including the USA
Patriot Act, applicable to the Issuer or any such Subsidiary.
          (b) The execution, delivery and performance by the MLP of the Parent
Guaranty and this Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the MLP under, any agreement or Organization Document to which
the MLP is bound or by which the MLP or any of its properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the MLP or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the MLP.
5.7 Governmental Authorizations, etc.
          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by (a) the Issuer of this Agreement or the
Notes, or (b) the MLP of the Parent Guaranty or this Agreement.
5.8 Litigation; Observance of Agreements, Statutes and Orders.
     (a) There are no actions, suits or proceedings pending or, to the knowledge
of the MLP or the Issuer, threatened against or affecting the MLP, the Issuer or
any Subsidiary thereof or any property of the MLP, such Issuer or any Subsidiary
thereof in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
     (b) None of the MLP, the Issuer or any Subsidiary thereof is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.9 Taxes.
          The MLP, the Issuer and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties,

 



--------------------------------------------------------------------------------



 



assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the failure to file or pay which, as applicable, would
have a Material Adverse Effect or (ii) the amount, applicability or validity of
which is currently being diligently contested in good faith by appropriate
proceedings and with respect to which the MLP, the Issuer or Subsidiary, as the
case may be, has established adequate reserves in accordance with GAAP. The
Issuer knows of no basis for any other tax or assessment that could reasonably
be expected to have a Material Adverse Effect. The charges, accruals and
reserves on the books of the MLP, the Issuer and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.
5.10 Title to Property; Leases.
          The MLP, the Issuer and its Subsidiaries have good and sufficient
title to their respective properties except for such defects of title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in each case free and clear of Liens prohibited by this
Agreement. All leases of the MLP, the Issuer or any Subsidiary are valid and
subsisting and are in full force and effect in all material respects, except
leases the failure of which to maintain, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
5.11 Licenses, Permits, etc.
     (a) The MLP, the Issuer and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, except to the
extent that the failure to own or possess the same could not reasonably be
expected to have a Material Adverse Effect, and there are no known conflicts of
the same with the rights of others that could reasonably be expected to have a
Material Adverse Effect.
     (b) To the best knowledge of the MLP and the Issuer, no product of the MLP,
such Issuer or any Subsidiary of such Issuer infringes any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person, which
infringement could reasonably be expected to have a Material Adverse Effect.
     (c) To the best knowledge of the MLP and the Issuer, there is no violation
by any Person of any right of the MLP, such Issuer or any Subsidiary of such
Issuer with respect to any patent, copyright, proprietary software, service
mark, trademark, trade name or other right owned or used by the MLP, such Issuer
or any Subsidiary of such Issuer, the violation of which could reasonably be
expected to have a Material Adverse Effect.
5.12 Compliance with ERISA.
     (a) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default under Section 11(h).

 



--------------------------------------------------------------------------------



 



     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
     (c) Each Plan has complied with the applicable provisions of ERISA and the
Code where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
     (d) The statement of assets and liabilities of each Plan and the statements
of changes in fund balance and in financial position, or the statement of
changes in net assets available for plan benefits, for the most recent plan year
for which an accountant’s report with respect to such Plan has been prepared,
copies of which report are available for review by the holders of the Notes,
present fairly, in all material respects, the financial condition of such Plan
as at such date and the results of operations of such Plan for the plan year
ended on such date.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(e)(1)(A)(D) of the Code. The representation by
the Issuer in the first sentence of this Section 5.12(e) is made (i) in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2(a)-(f) and (h) as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser and (ii) assumes
that none of the sources of funds used to pay such purchase price are as
described in Section 6.2(g).
     (f) Neither the MLP nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
     (g) Neither the MLP nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization, insolvent or has been
terminated, within the meaning of Title IV of ERISA, and no Multiemployer Plan
is reasonably expected to be in reorganization, to be insolvent or to be
terminated within the meaning of Title IV of ERISA the effect of which
reorganization, insolvency or termination would be the occurrence of an Event of
Default under Section 11(h).

 



--------------------------------------------------------------------------------



 



5.13 Private Offering by the Issuer.
          Neither the Issuer nor anyone acting on the Issuer’s behalf has
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than five
(5) other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Issuer nor anyone acting on the
Issuer’s behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
5.14 Use of Proceeds; Margin Regulations.
          The Issuer will apply the proceeds of the sale of the Notes in the
manner described in Section I.B.of the Memorandum. No part of the proceeds from
the sale of the Notes will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
FRB (12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Issuer in a violation of
Regulation X of the FRB (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of the FRB (12 CFR 220). Margin stock does not
constitute more than 1% of the value of the consolidated assets of the Issuer
and the Issuer’s Subsidiaries and the Issuer has no present intention that
margin stock will constitute more than 1% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
5.15 Existing Indebtedness; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the MLP, the Issuer and its
Subsidiaries as of June 30, 2008, since which date there has been no Material
change in the amounts (other than to the extent of advances under the Credit
Agreement), interest rates, sinking funds, installment payments or maturities of
the Indebtedness of such Issuer or its Subsidiaries. None of the MLP, the Issuer
or any Subsidiary is in default and no waiver of default is currently in effect,
in the payment of any principal or interest on any Indebtedness of the MLP, the
Issuer or any Subsidiary and no event or condition exists with respect to any
Indebtedness of the MLP, the Issuer or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 10.1, none of the MLP, the Issuer or
any Subsidiary has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.1.
     (c) Neither the MLP, the Issuer nor any Subsidiary is party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the MLP, the Issuer or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its Organization
Documents) which limits the

 



--------------------------------------------------------------------------------



 



amount of, or otherwise imposes restrictions on the incurring of, Indebtedness
of the MLP, the Issuer or such Subsidiary, other than the Credit Agreement and
the Note Purchase Agreement dated as of the date hereof among the MLP, the
Issuer and EPC.
5.16 Foreign Assets Control Regulations, Anti-Terrorism Order, etc.
          Neither the sale of the Notes by the Issuer hereunder nor its use of
the proceeds thereof will violate (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (c) the Anti-Terrorism Order or
(d) the United States Foreign Corrupt Practices Act of 1997, as amended. Without
limiting the foregoing, neither Issuer nor any Subsidiary of the Issuer (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
Issuer’s knowledge, engages in any dealings or transactions with any such
person.
5.17 Status under Certain Statutes.
          None of the MLP, the Issuer or any Subsidiary is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act, as amended, or the
Federal Power Act, as amended.
5.18 Environmental Matters.
          Except for the matters set forth on Schedule 5.18 and other matters
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the MLP, the Issuer nor any of their Subsidiaries
(a) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (b) is subject to any Environmental Liability, (c) has
received notice of any claim with respect to any Environmental Liability or
(d) knows of any basis for any Environmental Liability.
5.19 Solvency of MLP.
          After giving effect to the issuance and sale of the Notes and the
application of the proceeds thereof and due consideration to any rights of
contribution and reimbursement, (i) the MLP has received fair consideration and
reasonably equivalent value for the incurrence of its obligations under the
Parent Guaranty and this Agreement or as contemplated by the Parent Guaranty and
this Agreement, (ii) the fair value of the assets of the MLP (at fair valuation)
exceeds its liabilities, (iii) the MLP is able and expects to be able to pay its
debts as they mature, and (iv) the MLP has capital sufficient to carry on its
business and conducted and as proposed to be conducted.
6. REPRESENTATIONS OF THE PURCHASERS.
6.1 Purchase for Investment.
          Each Purchaser severally represents that it is purchasing the Notes
for its own account or for one or more separate accounts maintained by such
Purchaser or for the account of

 



--------------------------------------------------------------------------------



 



one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Issuer is not required to register the Notes.
6.2 Source of Funds.
          Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Issuer in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or

 



--------------------------------------------------------------------------------



 



maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the MLP and (i) the identity of such
QPAM and (ii) the names of all employee benefit plans whose assets are included
in such investment fund have been disclosed to the Issuer in writing pursuant to
this paragraph (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the MLP and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this paragraph (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this paragraph (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
7. INFORMATION AS TO ISSUER.
7.1 Financial Statements.
     The Issuer will deliver to each holder of a Note that is an Institutional
Investor, in form and detail satisfactory to the Required Holders:
     (a) Annually as soon as available, but in any event within 120 days after
the end of each fiscal year:
     (i) a consolidated balance sheet of the MLP and its Subsidiaries, as at the
end of such fiscal year, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year; and

 



--------------------------------------------------------------------------------



 



     (ii) if the Issuer, WIC or an “Additional Borrower” (under and as defined
in the Credit Agreement) is required to file a Form 10-Q or a Form 10-K with the
SEC, a consolidated balance sheet of such Person and its Subsidiaries, as at the
end of such fiscal year, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
     (iii) if WIC, an “Additional Borrower” (under and as defined in the Credit
Agreement), CIG or SNG is not required to file a Form 10-K or Form 10-Q with the
SEC, a consolidated balance sheet of such Person and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, partners’ capital and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year,
subject only to the absence of footnotes, all in reasonable detail, certified by
a Responsible Officer of the MLP as fairly presenting the financial condition,
results of operations, partners’ capital and cash flows of such Person and its
Subsidiaries in accordance with GAAP; and
     (b) Quarterly as soon as available, but in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year:
     (i) a consolidated balance sheet of the MLP and its Subsidiaries, at the
end of such fiscal quarter, and the related consolidated statements of income or
operations and partners’ capital for such fiscal quarter and statements of cash
flows for the portion of the MLP’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year;
     (ii) a consolidated balance sheet of WIC and its Subsidiaries, and a
consolidated balance sheet of each “Additional Borrower” (under and as defined
in the Credit Agreement) and its Subsidiaries, in each case at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and partners’ capital for such fiscal quarter and statements of cash flows for
the portion of such Person’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year;
and
     (iii) if CIG or SNG is not required to file a Form 10-Q with the SEC, a
consolidated balance sheet of such Person and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and partners’

 



--------------------------------------------------------------------------------



 



capital for such fiscal quarter and statements of cash flows for the portion of
such Person’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the MLP as
fairly presenting the financial condition, results of operations, partners’
capital and cash flows of the MLP and its Subsidiaries or the applicable Person
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments (if applicable) and the absence of footnotes.
          As to any information contained in materials furnished pursuant to
Section 7.1(b), the MLP and the Issuer shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the MLP and the Issuer to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.
7.2 Certificates; Other Information.
     The Issuer will deliver to each holder of a Note that is an Institutional
Investor:
     (a) within five (5) Business Days after the delivery of the financial
statements referred to in Section 7.1(a) and Section 7.1(b) (but in any event,
no later than the deadlines for delivery of financial statements set forth in
Section 7.1(a) or 7.1(b), as applicable) a duly completed Compliance Certificate
signed by a Responsible Officer of the MLP;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the equity
owners of the MLP, and copies of all annual, regular, periodic and special
reports and registration statements which the MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the holders of Notes
pursuant hereto;
     (c) promptly, and in any event within ten (10) days after a Responsible
Officer of the Issuer becomes aware of the existence of any Default or Event of
Default or that any Person has given any notice or taken any action with respect
to a claimed default hereunder or that any Person has given notice or taken any
action with respect to a claimed default of the type referred to in Section
11(e), a written notice specifying the nature and period of existence thereof
and what action the Issuer is taking or proposes to take with respect thereto;
     (d) as soon as practicable and in any event (i) within thirty (30) days
after the MLP or the Issuer or any of their Restricted Subsidiaries or any ERISA
Affiliate knows or has reason to know that any Termination Event described in
clause (a) of the definition of Termination Event with respect to any Plan has
occurred that could reasonably be expected to have a Material Adverse Effect,
and (ii) within ten (10) days after the MLP or the Issuer or any of their
Restricted Subsidiaries or any ERISA Affiliate knows or has reason to know that
any other Termination Event with respect to any Plan has occurred, a statement
of a Responsible Officer

 



--------------------------------------------------------------------------------



 



describing such Termination Event and the action, if any, that the MLP or the
Issuer or such Restricted Subsidiary or ERISA Affiliate proposes to take with
respect thereto;
     (e) promptly, and in any event within thirty (30) days after any
Responsible Officer has knowledge of receipt thereof, copies of any notice to
the MLP, the Issuer or any of their Restricted Subsidiaries from any Federal or
state Governmental Authority relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect;
     (f) within ten (10) days after sending or filing thereof, a copy of each
FERC Form No. 2: Annual Report of Major Natural Gas Companies sent or filed by
the Issuer or any Restricted Subsidiary to or with the FERC; and
     (g) with reasonable promptness, such other data and information relating to
the business, operations, affairs, financial condition, assets or properties of
the MLP, the Issuer or any of their Restricted Subsidiaries or relating to the
ability of the Issuer to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such holder of a Note.
     Notwithstanding any provision of Section 7.1 or Section 7.2 to the
contrary, the Issuer shall be deemed to have complied with the delivery
requirements of Section 7.1 or Section 7.2 in respect of any filing made by the
MLP or the Issuer with the SEC within the applicable time period provided in
Section 7.1 and prepared in compliance with the requirements therefor if the
Issuer shall have (i) timely made such filing available on “EDGAR” or on the
MLP’s home page on the worldwide web (as of the date of this Agreement located
at http://www.eppipelinepartners.com/) and (ii) given each holder of a Note
prior notice of such availability on EDGAR or the MLP’s home page (the making of
such availability and the giving of notice thereof being collectively referred
to as “Electronic Delivery”). Also, the electronic posting of any financial
reports, notices or other items required to be furnished pursuant to Section 7.1
or Section 7.2 on a website established by the MLP and accessible by the holders
of Notes free of charge and notice of such posting to the holders of Notes shall
constitute delivery for all purposes of such section.
7.3 Inspection.
          The MLP and the Issuer will permit the representatives of each holder
of a Note that is an Institutional Investor:
     (a) No Event of Default — if no Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the MLP or the
Issuer, to visit the principal executive office of the MLP or the Issuer, to
discuss the affairs, finances and accounts of the MLP or the Issuer and its
Subsidiaries with the MLP’s or the Issuer’s representatives, and (with the
consent of the MLP or the Issuer, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the MLP
or the Issuer, which consent will not be unreasonably withheld) to visit the
other offices and properties of the MLP or the Issuer and each Subsidiary
thereof, all at such reasonable times and as often as may be reasonably
requested in writing; and

 



--------------------------------------------------------------------------------



 



     (b) Event of Default — if an Event of Default then exists, at the expense
of such Issuer, to visit and inspect any of the offices or properties of the MLP
or the Issuer or any Subsidiary thereof, to examine all of their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers or representatives and independent public accountants
(and by this provision the MLP and the Issuer authorizes said accountants to
discuss the affairs, finances and accounts of the MLP or the Issuer and its
Subsidiaries), all at such times and as often as may be requested.
8. PREPAYMENT OF THE NOTES.
8.1 No Scheduled Prepayments.
          No regularly scheduled prepayments are due on the Notes prior to their
stated maturity.
8.2 Optional Prepayments.
          (a) The Issuer may, at its option, upon notice as provided in
subsection (c) below, prepay, at any time all, or from time to time any part of,
one or more series of the Series 2008-A, 2008-B or 2008-C Notes, in an amount
not less than $5,000,000 in the aggregate in the case of a partial prepayment,
at 100% of the principal amount so prepaid, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount.
          (b) The Issuer may, at its option, upon notice as provided in
subsection (c) below, prepay, at any time all, or from time to time any part of,
the Series 2008-D Notes, in an amount not less than $5,000,000 in the aggregate
in the case of a partial prepayment, at 100% of the principal amount so prepaid,
plus (i) if such prepayment occurs at any time after the date of Closing to and
including March 31, 2010, three percent (3%) of such principal amount being
prepaid or if such prepayment occurs at any time after March 31, 2010 to and
including September 30, 2010, two percent (2%) of such principal amount being
prepaid, and (ii) any LIBOR Breakage Amount.
          (c) The Issuer will give each holder of each series of Notes to be
prepaid written notice of each optional prepayment under this Section 8.2 not
less than ten (10) days and not more than sixty (60) days prior to the date
fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of each series of Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.4), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Responsible Officer as to (i) with respect to
the Series 2008-A, 2008-B or 2008-C Notes, the estimated Make-Whole Amount due
in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation
and (ii) with respect to the Series 2008-D Notes, any additional premium payable
pursuant to Section 8.2(b)(i) above (in each case, calculated as if the date of
such notice were the date of the prepayment). Two (2) Business Days prior to
such prepayment, the Issuer shall deliver to each holder of the series of Notes
being prepaid a certificate of a Responsible Officer specifying the calculation
of

 



--------------------------------------------------------------------------------



 



such amounts as of the specified prepayment date, and acknowledging any LIBOR
Breakage Amount owing of which the Issuer has been notified by any holder of a
Series 2008-D Note.
8.3 Change of Control Prepayment Offer.
     (a) A “Change of Control Prepayment Event” occurs if, within the period of
120 days from and including the date on which a Change of Control occurs, either
(i) there are Rated Securities outstanding at the time of such Change of Control
and a Rating Downgrade in respect of such Change of Control occurs or (ii) at
such time there are no Rated Securities and the MLP or the Issuer fails to
obtain (whether by failing to seek a rating or otherwise) either a rating of the
Notes or any other unsecured and unsubordinated Indebtedness of the MLP or the
Issuer having a remaining maturity of five (5) years or more (and which does not
have the benefit of a guaranty from any Person other than any such Person that
at such time also guarantees the obligations of the Issuer under this Agreement
and the Notes) from a Rating Agency of at least Investment Grade (a “Negative
Rating Event”), in each case after giving pro forma effect to the transaction
giving rise to such Change of Control (such Change of Control and the related
Rating Downgrade or, as the case may be, Negative Rating Event, together (but
not individually) constituting the Change of Control Prepayment Event).
     (b) Promptly upon becoming aware that a Change of Control has occurred, and
in any event no later than fifteen (15) days after becoming aware of the Change
of Control, the Issuer shall give written notice of such fact to all holders of
the Notes. Promptly upon becoming aware that a Change of Control Prepayment
Event has occurred, and not later than thirty (30) days after becoming aware of
the Change of Control Prepayment Event, the Issuer shall give written notice
(the “Issuer Notice”) of such fact to all holders of the Notes. The Issuer
Notice shall describe (i) the facts and circumstances of such Change of Control
Prepayment Event in reasonable detail, (ii) refer to this Section 8.3 and the
rights of the holders hereunder, and (iii) contain an offer by the Issuer to
prepay the entire unpaid principal amount of the Notes held by each holder at
100% of the principal amount of such Notes at par (and without any Make-Whole
Amount or prepayment premium or other penalty whatsoever or howsoever described,
but including any LIBOR Breakage Amount with respect to any Series 2008-D Notes
being prepaid on a day other than a Floating Interest Payment Date), together
with interest accrued thereon to the date for such prepayment selected by the
Issuer (the “Proposed Prepayment Date”), which shall be specified in the Issuer
Notice and which shall be a Business Day not more than sixty (60) days after
such Issuer Notice is given, should any agreement to the contrary not be reached
among the Issuer and each of the holders of the Notes.
     (c) A holder of a Note may accept the offer to prepay made pursuant to this
Section 8.3 by causing a notice of such acceptance to be delivered to the Issuer
on or before the Proposed Prepayment Date. A failure by a holder of a Note to
respond to an offer to prepay made pursuant to this Section 8.3 or to accept an
offer by the Issuer to prepay all of the Notes held by such holder prior to the
Proposed Prepayment Date shall be deemed to constitute rejection of such offer
by such holder.

 



--------------------------------------------------------------------------------



 



     (d) On any Proposed Prepayment Date, the entire unpaid principal amount of
the Notes held by each holder of the Notes which has accepted such prepayment
offer, together with interest accrued thereon to such date (without any
Make-Whole Amount or prepayment premium or other penalty whatsoever or howsoever
described, but including any LIBOR Breakage Amount with respect to any
Series 2008-D Notes being prepaid on a day other than a Floating Interest
Payment Date), shall become due and payable.
8.4 Allocation of Partial Prepayments.
          In the case of each partial prepayment of Notes of a series pursuant
to Section 8.2, the principal amount of the Notes of the series to be prepaid
shall be allocated among all of the Notes of such series at any time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.
8.5 Maturity; Surrender, etc.
          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, if
any, and prepayment. From and after such date, unless the Issuer shall fail to
pay such principal amount when so due and payable, together with the interest
and Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full, after such payment and upon the written request of the
Issuer, shall be surrendered to the Issuer and canceled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.
8.6 Purchase of Notes.
          The Issuer will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to a
written offer to purchase any outstanding Notes made by the Issuer or an
Affiliate pro rata to the holders of Notes or any series thereof upon the same
terms and conditions. The Issuer will promptly cancel all Notes acquired by it
or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
8.7 Make-Whole Amount.
          The term “Make-Whole Amount” means, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that the Make-Whole Amount may in no
event be less than zero. For the purposes of determining the Make-Whole Amount,
the following terms have the following meanings:

 



--------------------------------------------------------------------------------



 



     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2(a) or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, .50% over the yield to maturity implied by (i) the yields reported, as of
10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as the “PX1 Screen” on the Bloomberg Financial Market Service (or such other
display as may replace the PX1 Screen on Bloomberg Financial Market Service) for
actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. In
the case of each determination under clause (i) or clause (ii), as the case may
be, of the preceding sentence, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond-equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the actively traded U.S. Treasury security with the
maturity closest to and greater than the Remaining Average Life and (2) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable
Notes.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such

 



--------------------------------------------------------------------------------



 



Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
9. AFFIRMATIVE COVENANTS.
          Each of the Issuer and MLP covenants that so long as any of the Notes
are outstanding:
9.1 Compliance with Law.
          The Issuer and the MLP will, and will cause each of its Restricted
Subsidiaries to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
9.2 Insurance.
          The Issuer and the MLP will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained with financially sound and
reputable insurance companies (or through self-insurance) property damage and
liability insurance of such types, in such amounts and against such risks as is
commercially reasonable to maintain.
9.3 Maintenance of Properties.
          The Issuer and the MLP will, and will cause each of its Restricted
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, except in the
case of both the foregoing clauses (a) and (b) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
9.4 Payment of Taxes and Claims.
          The Issuer and the MLP will, and cause each of its Restricted
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge when due all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might

 



--------------------------------------------------------------------------------



 



become a Lien on properties or assets of the Issuer or the MLP or any of its
Restricted Subsidiaries, provided that neither the Issuer, the MLP nor any
Subsidiary thereof need pay any such tax or assessment or claims if (i) the
amount, applicability or validity thereof is contested by the Issuer, the MLP or
such Restricted Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Issuer, the MLP or such Restricted Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Issuer, the MLP or such Restricted Subsidiary or (ii) the non-filing of such
returns or nonpayment of all such taxes and assessments in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
9.5 Existence, etc.

    The Issuer and the MLP will, and will cause each of its Restricted
Subsidiaries to:

     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 10.4 or Section 10.5
or where the failure to so preserve would not have a Material Adverse Effect and
except that nothing herein shall prevent any change in Business Entity form of
any Subsidiary of the MLP, and
     (b) take reasonable action to maintain permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect..
9.6 Books and Records.
          The Issuer and the MLP will, and will cause its Restricted
Subsidiaries to, (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving its assets and
business; and (b) maintain such books of record and account in conformity with
the applicable material requirements of any Governmental Authority having
regulatory jurisdiction over the Issuer, the MLP or such Restricted Subsidiary,
as the case may be.
9.7 Additional Subsidiary Guarantors.
          The Issuer and the MLP will cause any Subsidiary that (whether or not
required by the terms of the Credit Agreement) (i) guarantees Indebtedness in
respect of the Credit Agreement or (ii) becomes an “Additional Borrower” under
the Credit Agreement and assumes liability for any portion of the Indebtedness
of any other “Borrower” under the Credit Agreement, to enter into a Subsidiary
Guaranty concurrently therewith and as a part thereof to deliver to each of the
holders a certificate signed by a Responsible Officer of the Issuer confirming
the accuracy of the representations and warranties in Sections 5.2, 5.6, 5.7 and
5.19, with respect to such Subsidiary and such Subsidiary Guaranty, as
applicable.
9.8 Use of Proceeds.
          The Issuer will use the proceeds of the Notes in the manner described
in Section I.B. of the Memorandum.

 



--------------------------------------------------------------------------------



 



9.9 Ranking of Notes.
     (a) The Notes and the Issuer’s obligations under this Agreement will rank
at least pari passu with all of the Issuer’s outstanding unsecured Senior
Indebtedness; provided, that during any period that the Credit Agreement is
secured, the Notes and the Issuer’s obligations under this Agreement will rank
at least pari passu with all of the Issuer’s obligations under the Credit
Agreement.
     (b) The Issuer and the MLP will, if either of them or any Subsidiary shall
create any Lien upon any of its property or assets, whether now owned or
hereafter acquired, in favor of the lenders or other creditors who are party to
the Credit Agreement (unless prior written consent to the creation thereof shall
have been obtained from the Required Holders), make or cause to be made
effective provision whereby the Notes will be secured by such Lien equally and
ratably with all other Indebtedness thereby secured.
10. NEGATIVE COVENANTS.
          Each of the Issuer and the MLP covenants that it shall not, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly,:
10.1 Liens.
          Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens securing the Notes;
     (b) Liens existing on the date of this Agreement and listed on
Schedule 10.1 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 10.3(a)(iv), and
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 10.3(a)(iv);
     (c) Liens for taxes, assessments, obligations under workers’ compensation
or other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings diligently conducted;
     (d) inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount of
which is being contested in good faith by the MLP, the Issuer or any of its
Restricted Subsidiaries;
     (e) pledges and deposits to secure the performance of bids, tenders, trade
or government contracts and leases (other than for Indebtedness), licenses,
statutory

 



--------------------------------------------------------------------------------



 



obligations, surety bonds, performance bonds, completion bonds and other
obligations of a like kind, in each case incurred in the ordinary course of
business;
     (f) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
     (g) any Lien on any asset (including a capital lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(g) or appeal or surety bonds related to such
judgments;
     (i) Liens existing on any property or asset of any Person that becomes a
Restricted Subsidiary of the MLP or the Issuer after the date of this Agreement
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary, (ii) such Lien shall not apply to any
other property or assets of the MLP, the Issuer or any Restricted Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
such Person becomes a Restricted Subsidiary and any renewals, extensions and
modifications (but not increases) thereof;
     (j) conventional provisions contained in contracts or agreements affecting
properties under which the Issuer, the MLP or a Restricted Subsidiary is
required immediately before the expiration, termination or abandonment of a
particular property to reassign to such Person’s predecessor in title all or a
portion of such Person’s rights, titles and interests in and to all or a portion
of such property;
     (k) any Lien consisting of (i) landlord’s liens under leases to which the
MLP, the Issuer or any of its Restricted Subsidiaries is a party or other Liens
on leased property reserved in leases thereof for rent or for compliance with
the terms of such leases (other than Liens securing Indebtedness), (ii) rights
reserved to or vested in any municipality or governmental, statutory or public
authority to control or regulate any property of the MLP, the Issuer or any of
its Restricted Subsidiaries, or to use such property in any manner which does
not materially impair the use of such property for the purposes for which it is
held by the MLP, the Issuer or any such Restricted Subsidiary, (iii) obligations
or duties to any municipality or public authority with respect to any franchise,
grant, license, lease or permit and the rights reserved or vested in any
governmental authority or public utility to terminate any such franchise, grant,
license, lease or permit or to condemn or expropriate any property, and
(iv) zoning laws and ordinances and municipal regulations;
     (l) Liens on the Equity Interests in, or Indebtedness or other obligations
of, an Unrestricted Subsidiary securing the payment of a Project Financing or
securing Equity

 



--------------------------------------------------------------------------------



 



Contribution Obligations as permitted by paragraphs (a)(i) and (a)(iii) of the
definition of “Non-Recourse” set forth in Schedule B;
     (m) Liens that ratably secure the Notes and other Indebtedness, subject to
customary collateral trust or similar arrangements and execution by the
Purchasers (or their agent) and the other necessary parties of appropriate
documentation governing such arrangement; and
     (n) Liens securing Indebtedness in an aggregate principal amount not to
exceed, at the time of incurrence of such Indebtedness, an amount equal to 10%
of Consolidated Net Tangible Assets as of the most recent Quarter-End Date for
which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b).
Liens permitted by this Section 10.1 may also extend to products and proceeds
(including dividends, distributions, interest and like payments on or with
respect to, and insurance and condemnation proceeds and rental, lease, licensing
and similar proceeds) of, and property evidencing or embodying, or constituting
rights or other general intangibles directly relating to or arising out of, and
accessions and improvements to, such property subject to such Liens.
10.2 Certain Investments.
     (a) Make any Investments after the date of this Agreement in an
Unrestricted Subsidiary or in any other Person that is not a Subsidiary at the
time of (or as a result of) such Investment, unless (i) the lines of business in
which such Unrestricted Subsidiary or other Person is primarily engaged are
permitted for the MLP and the Issuer and their Restricted Subsidiaries under
this Agreement, and (ii) at the time of the making of such Investment and after
giving effect thereto, the MLP and the Issuer shall be in compliance on a pro
forma basis with Section 10.12 and, if such Investment is made by a Restricted
Subsidiary, such Restricted Subsidiary shall be in compliance with
Section 10.3(b), in each case as of the most recent Quarter-End Date for which
financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b);
     (b) Make any Investments in Non-U.S./Canadian Persons in excess of
$5,000,000 in the aggregate; or
     (c) In the case of the MLP, directly own Equity Interests in any Person
other than the Issuer and Financing Vehicles.
10.3 Indebtedness.
     (a) Create, incur, assume or suffer to exist any Indebtedness, except that,
subject to the limitations set forth in Section 10.3(b), the following
Indebtedness shall be permitted:
     (i) Indebtedness among the MLP, the Issuer and the Restricted Subsidiaries,
provided that in the case of Indebtedness owed by the MLP or the Issuer to a
Restricted Subsidiary of the MLP, such Indebtedness is subordinated to the Notes
on subordination terms approved by the Required Holders;

 



--------------------------------------------------------------------------------



 



     (ii) Indebtedness outstanding on the date of this Agreement and listed on
Schedule 5.15;
     (iii) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date of this Agreement existing prior to the time such Person becomes a
Restricted Subsidiary; provided that such Indebtedness is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary;
     (iv) refinancings, refundings, renewals or extensions (“Refinancing
Indebtedness”) of Indebtedness incurred pursuant to paragraphs (ii) and
(iii) above (“Existing Indebtedness”), provided that in each such case,
(1) neither the MLP, the Issuer, nor any Restricted Subsidiary who is not
obligated on the Existing Indebtedness shall become obligated in respect of the
Refinancing Indebtedness, and (2) the amount of such Existing Indebtedness is
not increased except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such Refinancing Indebtedness; and
     (v) Indebtedness under the Notes and the Credit Agreement and other
Indebtedness of the MLP, the Issuer or any Restricted Subsidiary not described
by the foregoing paragraphs (i) through (iv) provided that at the time of
incurring the Indebtedness permitted by this clause, after giving effect
thereto, (x) the MLP and the Issuer shall be in pro forma compliance with
Section 10.12 and Section 10.13 determined as of the most recent Quarter-End
Date for which financial statements have been delivered pursuant to
Section 7.1(a) or Section 7.1(b), as applicable, and (y) no Default shall have
occurred and be continuing.
     (b) Notwithstanding the foregoing, the parties agree that:
     (i) a Regulated Restricted Subsidiary may incur Indebtedness only if at the
time of incurring such Indebtedness and after giving effect thereto, the
Leverage Ratio of such Regulated Restricted Subsidiary, determined as of the
most recent Quarter-End Date for which financial statements have been delivered
pursuant to Section 7.1(a) or Section 7.1(b), as applicable, does not exceed
5.00 to 1.00;
     (ii) an Unregulated Restricted Subsidiary that is a Subsidiary Guarantor
may incur Indebtedness only if at the time of incurring such Indebtedness and
after giving effect thereto, the Leverage Ratio of such Subsidiary Guarantor,
determined as of the most recent Quarter-End Date for which financial statements
have been delivered pursuant to Section 7.1(a) or Section 7.1(b), as applicable,
does not exceed 5.00 to 1.00;
     (iii) an Unregulated Restricted Subsidiary not a Subsidiary Guarantor may
incur Indebtedness only if at the time of incurring such Indebtedness and after
giving effect thereto, the aggregate amount of Indebtedness of all

 



--------------------------------------------------------------------------------



 



Unregulated Restricted Subsidiaries that are not Subsidiary Guarantors does not
exceed an aggregate amount equal to 10% of Consolidated Net Tangible Assets as
of the most recently completed fiscal quarter; and
     (iv) in the event that a Subsidiary (other than the Issuer) owns, directly
or indirectly, Equity Interests or other Investments in WIC, in any other
Regulated Subsidiary, in SNG or in CIG, such Subsidiary may not incur any
Indebtedness (other than Obligations under the Credit Agreement or the Notes) or
Recourse Equity Contribution Obligations or enter into any Swap Contracts.
10.4 Fundamental Changes.
          In the case of the MLP or the Issuer, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets unless (i) at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (ii) if the MLP is
involved in any such transaction, either it is the surviving or resultant entity
or the recipient of any such sale, transfer, lease or other disposition of
assets, or the continuing or surviving Business Entity is a limited partnership
organized under the laws of the United States or a State thereof and
unconditionally assumes by written agreement all of the performance and payment
obligations of the MLP under the Notes, (iii) if the Issuer is involved in any
such transaction, it is the surviving or resultant entity or the recipient of
any such sale, transfer, lease or other disposition of assets, and (iv) if WIC
is involved in any such transaction, it is the surviving or resultant entity or
the recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 10.4 have the effect of releasing the MLP or the Issuer from any of its
obligations and liabilities under this Agreement or the Notes.
10.5 Dispositions.
     (a) Make any Disposition or enter into any agreement to make any
Disposition, except:
     (i) Dispositions of obsolete or worn out property or assets (or property or
assets no longer useful in the business of the relevant Person) in the ordinary
course of business and leases or subleases of unused office or other space
entered into by the MLP, the Issuer or any Restricted Subsidiary on an
arms-length basis and in the ordinary course of business;
     (ii) Dispositions of inventory in the ordinary course of business;
     (iii) Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reinvested
within 365 days in assets to be used in the business of the Issuer or its
Restricted Subsidiaries;
     (iv) Dispositions of property by the Issuer or any Restricted Subsidiary to
the MLP, to the Issuer or to a Wholly Owned Restricted Subsidiary;

 



--------------------------------------------------------------------------------



 



     (v) Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the MLP and any Subsidiaries parties thereto are in
compliance with Section 10.12 through Section 10.14, determined on a pro forma
basis as of the most recent Quarter-End Date for which financial statements have
been delivered pursuant to Section 7.1(a) or Section 7.1(b);
     (vi) the making or Disposition of Investments which are permitted under
Section 10.2 and are made after the date of this Agreement;
     (vii) Dispositions of property or assets by the Issuer or a Restricted
Subsidiary other than WIC to the Issuer or a Restricted Subsidiary, or to a
Business Entity that after giving effect to such Disposition will become a
Restricted Subsidiary in which the MLP’s direct or indirect Equity Interest will
be at least as great as its direct or indirect Equity Interests in the
transferor immediately prior to such Disposition;
     (viii) Dispositions constituting licenses of intellectual property in the
ordinary course of business;
     (ix) Dispositions of cash or cash equivalents;
     (x) Dispositions of Indebtedness or instruments or other obligations that
are received as consideration for any Disposition of property or assets
permitted by this Section 10.5;
     (xi) Dispositions of investments (including Equity Interests and
Indebtedness or instruments or other obligations) that are received in
connection with the bankruptcy or reorganization of suppliers, customers or
other Persons, or in settlement of, or pursuant to any judgment or other order
in respect of, delinquent obligations of, or litigation proceedings or other
disputes with, or from exercises of rights or remedies against, any such
Persons; and
     (xii) any other Disposition by the MLP or the Issuer or their Restricted
Subsidiaries provided that at the time of such Disposition, (i) no Default shall
exist or would result from such Disposition and (ii) the book value of the
property being Disposed of, together with the book value of all other property
disposed of in reliance on this paragraph (xii) during the fiscal year in which
such Disposition occurs, shall not exceed 10% of Consolidated Net Tangible
Assets as of the most recent Quarter-End Date for which financial statements
have been delivered pursuant to Section 7.1(a) or Section 7.1(b).
     (b) Notwithstanding the foregoing, the parties agree that the Issuer shall
not Dispose of any Equity Interest in WIC, and WIC shall continue to be a Wholly
Owned Subsidiary of the Issuer, either directly or through intermediate Wholly
Owned Restricted Subsidiaries of the Issuer.

 



--------------------------------------------------------------------------------



 



10.6 Restricted Payments.
          Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:
     (a) (i) each of the Issuer or a Restricted Subsidiary may make Restricted
Payments to the MLP, the Issuer or any other Restricted Subsidiary, and (ii) any
non-Wholly Owned Restricted Subsidiary may make Restricted Payments to any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
     (b) so long as no Default which would become an Event of Default under
paragraphs (f) or (g) of Section 11 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may make distributions; and
     (c) so long as no Default which would become an Event of Default under
paragraphs (f) or (g) of Section 11 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may purchase, redeem or
otherwise acquire Equity Interests issued by it.
10.7 Change in Nature of Business.
          Engage in any line of business other than gathering, transporting,
processing and storing natural gas or other hydrocarbons or any businesses
reasonably related or incidental thereto.
10.8 Transactions with Affiliates.
          Sell, lease or otherwise transfer any property to, or purchase, lease
or otherwise acquire any property from, or otherwise engage in any other
transaction with, any Affiliate of the MLP, whether or not in the ordinary
course of business, except (a) transactions on terms no less favorable to such
Person as would be obtainable by such Person at the time in a comparable
arm’s-length transaction or series of transactions with a person other than an
Affiliate of the MLP, (b) transactions among the MLP, the Issuer and the
Restricted Subsidiaries (other than the GP LLCs), (c) transactions described in
the Memorandum, and (d) transactions the value of which are de minimis in
relation to the assets, liabilities or revenues of the MLP, the Issuer or the
applicable Restricted Subsidiary engaging in such transaction.
10.9 Burdensome Agreements.
          Directly or indirectly, enter into or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition on (a) the
ability of the MLP, the Issuer or any Subsidiary Guarantor to create or permit
to exist any Lien on any of its property or (b) the ability of the Issuer or any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
MLP, the Issuer or any Restricted Subsidiary or to guaranty Indebtedness of the
MLP, the Issuer or any Restricted Subsidiary or to otherwise transfer assets to
or invest in the MLP, the Issuer or any Restricted Subsidiary (any such
prohibition, restriction or imposition of condition of the type described in the
forgoing clauses (a) or (b) is herein called a “Burdensome Restriction”);
provided, that:

 



--------------------------------------------------------------------------------



 



(1) clauses (a) and (b) of this Section shall not apply to restrictions and
conditions imposed by law or by this Agreement;
(2) clauses (a) and (b) of this Section shall not apply to restrictions and
conditions existing on the date of this Agreement and identified on
Schedule 10.9 or any extension, refinancing or renewal thereof on market terms
and conditions, provided that the terms of any Burdensome Restriction contained
in such extension, refinancing or renewal is no more restrictive than the
Burdensome Restrictions being extended, refinanced or renewed;
(3) clauses (a) and (b) of this Section shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder;
(4) clause (a) of this Section shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property securing
such Indebtedness;
(5) clause (a) of this Section shall not apply to customary provisions in leases
and other contracts entered into in the ordinary course of business restricting
the assignment thereof;
(6) clauses (a) and (b) of this Section shall not apply to Indebtedness issued
by the Issuer or a Restricted Subsidiary that is otherwise permitted hereunder
on market-clearing terms, provided that the Burdensome Restrictions so imposed
are not any more restrictive than those applicable to the MLP pursuant to this
Agreement; and
(7) the foregoing clause (a) of this Section shall not apply to the receivables
and related assets owned by a Restricted Subsidiary whose only activities are to
purchase receivables from the MLP or a Restricted Subsidiary and resell such
receivables, in each case pursuant to an Alternate Program.
10.10 Amendment to Organization Documents.
          Amend any of its Organization Documents in any manner that could
reasonably be expected to adversely and materially affect the rights of the
holders of the Notes or their ability to enforce any provisions of this
Agreement or that could reasonably be expected to have a Material Adverse
Effect.
10.11 Use of Proceeds.
          Use the proceeds of the Notes, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 



--------------------------------------------------------------------------------



 



10.12 Leverage Ratio.
          (a) Permit the Leverage Ratio of the MLP or the Leverage Ratio of the
Issuer to exceed 5.50 to 1.00 as of September 30, 2008 or as of any Quarter-End
Date thereafter;
          (b) Permit the Leverage Ratio of WIC (so long as it is a “Borrower”
under the Credit Agreement) or any Restricted Subsidiary that becomes an
“Additional Borrower” under the Credit Agreement to exceed 5.00 to 1.00 as of
September 30, 2008 or as of any Quarter-End Date thereafter.
10.13 Interest Charges Coverage Ratio.
          Permit the Interest Charges Coverage Ratio of the MLP or the Interest
Charges Coverage Ratio of the Issuer to be less than 1.50 to 1.00 as of any
Quarter-End Date occurring on or after December 31, 2008.
10.14 Unrestricted Subsidiaries.
          (a) Permit any Regulated Unrestricted Subsidiary to incur Indebtedness
if at the time of incurring such Indebtedness and after giving effect thereto,
the Leverage Ratio of such Regulated Unrestricted Subsidiary, determined on a
pro forma basis as of the most recent Quarter-End Date for which financial
statements have been delivered pursuant to Section 7.1(a) or Section 7.1(b), as
applicable, exceeds 5.50 to 1.00.
          (b) Permit any Unrestricted Subsidiary to hold, directly or
indirectly, any Equity Interest in, or any Indebtedness of, the MLP, the Issuer,
any Restricted Subsidiary, CIG or SNG.
          (c) Permit the MLP, the Issuer or any Restricted Subsidiary to,
guarantee or otherwise become liable in respect of any Indebtedness or other
obligations of, grant any Lien on any of its property to secure any Indebtedness
or other obligation of, or provide any other form of credit support to, any
Unrestricted Subsidiary, unless in each case these are Non-Recourse.
          (d) Permit any Unrestricted Subsidiary to engage directly or
indirectly in any business or conduct any operations except as permitted under
Section 10.7.
          (e) The Issuer may designate one or more Restricted Subsidiaries of
the Issuer as Unrestricted Subsidiaries, provided that (i) all Investments made
in such Subsidiary at the time of such designation (treating such Investments as
having been made on the date of such designation) shall be permitted under
Section 10.2, (ii) after giving effect to such designation, the MLP, the Issuer
and any Restricted Subsidiary that owns Equity Interests in such Subsidiary are
in compliance with the provisions of Section 10, including Section 10.1, and are
in pro forma compliance with Section 10.3, Section 10.12, and Section 10.13,
(iii) no Default or Event of Default shall exist or result from such
designation, and (iv) the MLP has provided to the holders of the Notes a
Responsible Officer’s certificate to the effect that each of the foregoing
conditions have been satisfied.
          (f) The Issuer may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, provided that such designation may be made only if at the
time of such designation and after giving effect thereto, (i) if such
Unrestricted Subsidiary has outstanding Indebtedness,

 



--------------------------------------------------------------------------------



 



it would be permitted to incur such Indebtedness pursuant to Section 10.3 on the
date of designation, (ii) after giving effect to such designation, the MLP and
the Issuer shall be in pro forma compliance with Section 10.12 and
Section 10.13, (iii) the representations and warranties herein that are
applicable to Restricted Subsidiaries shall be true and correct with respect to
such Subsidiary, (iv) no Default or Event of Default shall exist or result from
such designation, and (v) the MLP has provided to the holders of the Notes a
Responsible Officer’s certificate to the effect that each of the foregoing
conditions have been satisfied.
10.15 Swap Contracts.
          Enter into or permit to exist any obligations under Swap Contracts
other than Swap Contracts entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view.”
10.16 Terrorism Sanctions Regulations.
          (a) Become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order; or
          (b) Knowingly engage in any dealings or transactions with any such
Person.
11. EVENTS OF DEFAULT.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
     (a) the Issuer defaults in the payment of (i) any principal when the same
becomes due and payable, whether at maturity or at a date fixed for prepayment
or by declaration or otherwise or (ii) any interest or Make-Whole Amount or
LIBOR Breakage Amount, if any, on any Note for more than five (5) Business Days
after the same becomes due and payable; or
     (b) the Issuer or the MLP defaults in the performance of or compliance with
any term contained in Section 7.1(d), Section 9.5 (with respect to the Issuer,
the MLP or any Subsidiary Guarantor), Section 9.8 or Sections 10.1 through
10.16; or
     (c) the Issuer or the MLP fails to perform any other covenant or agreement
contained herein (other than those referred to in paragraphs (a) or (b) of this
Section 11) and such failure continues for thirty (30) days; or
     (d) any representation or warranty made in writing by or on behalf of the
Issuer, the MLP or any Subsidiary Guarantor or by any officer thereof or of any
Subsidiary Guarantor in this Agreement or the Subsidiary Guaranty or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

 



--------------------------------------------------------------------------------



 



     (e) the General Partner, the MLP, the Issuer or any Restricted Subsidiary:
     (i) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, required repurchase or redemption or
otherwise) in respect of any Indebtedness or Guaranty (other than Indebtedness
hereunder) having an aggregate outstanding principal amount of more than
$50,000,000, or
     (ii) fails to observe or perform any other agreement or condition relating
to any such Indebtedness or Guaranty or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event (other than an
exercise of voluntary prepayment or voluntary purchase option or analogous right
or any issuance or Disposition of Equity Interests or other assets, or an
incurrence or issuance of Indebtedness or other obligations, giving rise to a
repayment or prepayment obligation in respect of such Indebtedness if such
repayment or prepayment is paid when due) occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guaranty (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), prior to its stated maturity, or such Guaranty to become payable or
cash collateral in respect thereof to be demanded, or
     (iii) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, required repurchase or redemption or
otherwise) in respect of Recourse Equity Contribution Obligations having an
aggregate outstanding principal amount of more than $50,000,000; or
     (f) the MLP, the Issuer, the General Partner, or any Restricted Subsidiary
(if such Restricted Subsidiary has total assets in excess of $50,000,000) (any
of the foregoing, a “Material Related Party”) shall (i) generally not pay its
debts as such debts become due; or (ii) admit in writing its inability to pay
its debts generally; or (iii) make a general assignment for the benefit of
creditors; or (A) any proceeding shall be instituted or consented to by any
Material Related Party seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or (B) any
such proceeding shall have been instituted against any Material Related Party
and either such proceeding shall not be stayed or dismissed for 60 consecutive
days or any of the actions referred to above sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or any substantial
part of its property) shall occur; or (C) any Material Related Party shall take
any corporate action to authorize any of the actions set forth above in this
paragraph (f); or

 



--------------------------------------------------------------------------------



 



     (g) a final judgment or judgments for the payment of money aggregating more
than $50,000,000 (net of insurance coverage which is reasonably expected to be
paid by the insurer and as to which the insurer has not denied coverage) are
rendered against one or more of the MLP, the Issuer and any Restricted
Subsidiary, which judgments are not, within 45 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 45 days after
the expiration of such stay; or
     (h) (1) any Termination Event with respect to a Plan shall have occurred
and, 30 days after notice thereof shall have been given to the MLP by a holder,
such Termination Event shall still exist; or (2) the MLP or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan; or (3) the MLP or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization, or is insolvent or is being
terminated, within the meaning of Title IV of ERISA; or (4) any Person shall
engage in a “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(1) through (4) above, such event or condition, together with all other such
events or conditions, if any, would result in an aggregate liability of the MLP
or any ERISA Affiliate that would have a Material Adverse Effect; or
     (i) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of Section 4001(a)(18) of ERISA) under all Plans determined in
accordance with Title IV of ERISA shall give rise to a Material Adverse Effect;
or
     (j) any Subsidiary Guaranty ceases to be in full force and effect (except
as provided in Section 1.3(c)) for any reason, including by reason of (i) its
being declared to be null and void in whole or in material part by a court or
other Governmental Authority having jurisdiction or (ii) the validity or
enforceability thereof being contested by the Issuer or any Subsidiary Guarantor
or any of them renouncing any of the same or denying that it has any or further
liability thereunder; or
     (k) the Parent Guaranty ceases to be in full force and effect (except as
provided in Section 1.3(c)) for any reason, including by reason of (i) its being
declared to be null and void in whole or in material part by a court or other
Governmental Authority having jurisdiction or (ii) the validity or
enforceability thereof being contested by the Issuer or the MLP or any of them
renouncing any of the same or denying that it has any or further liability
thereunder.
12. REMEDIES ON DEFAULT, ETC.
12.1 Acceleration.
     (a) If an Event of Default described in paragraph (f) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (f) or described
in clause (iii)(C) of paragraph (f) by virtue of the fact that such paragraph
encompasses clause (i) of paragraph (f)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 



--------------------------------------------------------------------------------



 



     (b) If any other Event of Default has occurred and is continuing, holders
of more than 50% in principal amount of the Notes at the time outstanding may at
any time at its or their option, by notice or notices to the Issuer, declare all
the Notes then outstanding to be immediately due and payable.
     (c) If any Event of Default described in paragraph (a) of Section 11 has
occurred and is continuing, the holder or holders of not less than $50,000,000
in principal amount of the Notes at the time outstanding affected by such Event
of Default may at any time, at its or their option, by notice or notices to the
Issuer, declare all the Notes held by it or them to be immediately due and
payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate) and (y) any applicable Make-Whole Amount, prepayment
premium or LIBOR Breakage Amount, as the case may be, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as the case
may be, by the Issuer in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.
12.2 Other Remedies.
          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
12.3 Rescission.
          At any time after any Notes have been declared due and payable
pursuant to paragraph (b) or (c) of Section 12.1, the holders of more than 50%
in principal amount of the Notes then outstanding, by written notice to the
Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of and
any Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as the case
may be, on any Notes that are due and payable and are unpaid other than by
reason of such declaration, and all interest on such overdue principal and any
Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as the case may
be, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Issuer nor any other
Person shall have paid any amounts which have become due

 



--------------------------------------------------------------------------------



 



solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.
12.4 No Waivers or Election of Remedies, Expenses, etc.
          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder’s rights, powers or remedies. No right, power
or remedy conferred by this Agreement or by any Note or the Subsidiary Guaranty
or the Parent Guaranty upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Issuer under Section 15, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
13.1 Registration of Notes.
          The Issuer shall keep at its principal executive office a register for
the registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Issuer shall not be affected by any
notice or knowledge to the contrary. The Issuer shall give to any holder of a
Note that is an Institutional Investor, promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.
13.2 Transfer and Exchange of Notes.
          Upon surrender of any Note at the principal executive office of the
Issuer for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), the Issuer shall
execute and deliver within ten (10) days, at the Issuer’s expense (except as
provided below), one or more new Notes (as requested by the holder thereof) of
the same series in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Note specified for the Notes of such series, if any. Each such new
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or

 



--------------------------------------------------------------------------------



 



dated the date of the surrendered Note if no interest shall have been paid
thereon. The Issuer may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.2.
13.3 Replacement of Notes.
          Upon receipt by the Issuer of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least US$50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Issuer at its own expense shall execute and deliver within ten (10) days, in
lieu thereof, a new Note of the same series, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
14.1 Place of Payment.
          Subject to Section 14.2, payments of principal, Make-Whole Amount,
prepayment premium or LIBOR Breakage Amount, if any, and interest becoming due
and payable on the Notes shall be made in New York, New York at the principal
office of Bank of America, N.A. in such jurisdiction. The Issuer may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
14.2 Home Office Payment.
          So long as any Purchaser or its nominee shall be the holder of any
Note, and notwithstanding anything contained in Section 14.1 or in such Note to
the contrary, the Issuer will pay all sums becoming due on such Note for
principal, Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, if
any, and interest by the method and at the address specified for such purpose
below such Purchaser’s name in Schedule A, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Issuer in

 



--------------------------------------------------------------------------------



 



writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Issuer made concurrently with or reasonably promptly after payment or prepayment
in full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Issuer at the principal
executive office or other place of payment most recently designated by the
Issuer pursuant to Section 14.1. Prior to any sale or other disposition of any
Note held by a Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Issuer in
exchange for a new Note or Notes pursuant to Section 13.2. The Issuer will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
15. EXPENSES, ETC.
15.1 Transaction Expenses.
          Whether or not the transactions contemplated hereby are consummated,
the Issuer will pay (a) all reasonable costs and expenses (including reasonable
attorneys’ fees of one special counsel for the Purchasers and, if reasonably
required, local or other counsel) incurred by the Purchaser and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
(b) all reasonable costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes, or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement or the
Notes, or by reason of being a holder of any Note, (c) all reasonable costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Issuer or any Subsidiary thereof or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes, and (d) all reasonable costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information, and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the
Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization succeeding to the authority thereof.
The Issuer will pay and will save each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those, if any, retained by any Purchaser or
other holder in connection with its purchase of the Notes).
15.2 Survival.
          The obligations of the Issuer under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any Note or portion thereof or interest therein and the
payment of any Note through the payment or prepayment in full thereof, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Issuer and supersede all prior agreements and understandings relating to the
subject matter hereof.
17. AMENDMENT AND WAIVER.
17.1 Requirements.
          This Agreement, the Notes, the Subsidiary Guaranty and the Parent
Guaranty may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Issuer (and the Subsidiary Guarantors, in the case of the
Subsidiary Guaranty, and the MLP, in the case of the Parent Guaranty) and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it
is used therein), will be effective as to any Purchaser unless consented to by
such Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or the LIBOR Breakage Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 12, 17 or 20.
17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Issuer will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Issuer will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Issuer will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by any holder of a Note of any

 



--------------------------------------------------------------------------------



 



waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note then outstanding even if such holder did not consent to such waiver or
amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or agreed to transfer its
Notes to the Issuer or any Affiliate and has provided or agreed to provide such
written consent as a condition to such transfer shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.
17.3 Binding Effect, etc.
          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Issuer and the MLP without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Issuer or the MLP
and the holder of any Note or any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “Agreement” and references thereto shall mean
this Note Purchase Agreement, dated as of September 30, 2008, as it may from
time to time be amended or supplemented.
17.4 Notes held by Issuer, etc.
          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuer or any of its
Affiliates shall be deemed not to be outstanding.
18. NOTICES.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by facsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid) or (b) by a recognized overnight delivery service (with
charges prepaid). Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Issuer in
writing,

 



--------------------------------------------------------------------------------



 



     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Issuer in writing, or
     (iii) if to the Issuer or the MLP, at the address set forth at the
beginning hereof to the attention of the treasurer, or at such other address as
the Issuer shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
          This Agreement and all documents relating thereto, including
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and such Purchaser may destroy any
original document so reproduced. Each of the Issuer and the MLP agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Issuer, the MLP or any holder of a Note from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
20. CONFIDENTIAL INFORMATION.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Issuer and the MLP
and its Subsidiaries in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Issuer, the MLP or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Issuer, the
MLP or such Subsidiary or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note,

 



--------------------------------------------------------------------------------



 



(iv) any Institutional Investor to which it sells or offer to sell such Note or
any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which it offers to purchase
any security of the Issuer or the MLP (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the National Association of
Insurance Commissioners or any similar organization, or any Rating Agency that
requires access to information about its investment portfolio or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent it has may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such Purchaser’s Notes and this Agreement. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Issuer in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Issuer and the MLP embodying the provisions of this
Section 20.
21. SUBSTITUTION OF PURCHASER.
          Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Affiliate, shall contain such Affiliate’s agreement to
be bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21) shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Issuer of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21)
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
22. MISCELLANEOUS.
22.1 Successors and Assigns.
          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.

 



--------------------------------------------------------------------------------



 



22.2 Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each of the Issuer and the MLP irrevocably submits to the non-exclusive
jurisdiction of any New York or federal court sitting in New York City, Borough
of Manhattan, over any suit, action or proceeding arising out of or relating
solely to this Agreement or the Notes. To the fullest extent permitted by
applicable law, each of the Issuer and the MLP irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
     (b) Each of the Issuer and the MLP agrees, to the fullest extent permitted
by applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in Section 22.2(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.
     (c) Each of the Issuer and the MLP consents to process being served in any
suit, action or proceeding solely of the nature referred to in Section 22.2(a)
by mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 18, to it. Each of the Issuer and
the MLP agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (d) Nothing in this Section 22.2 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
or the MLP in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
22.3 Payments Due on Non-Business Days.
          Anything in this Agreement or the Notes to the contrary
notwithstanding (but

 



--------------------------------------------------------------------------------



 



without limiting the requirement in Section 8.5 that any optional prepayment
specify a Business Day as the date fixed for such prepayment), any payment of
principal of or Make-Whole Amount or LIBOR Breakage Amount or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day without including the additional days elapsed in the
computation of the interest payable on such next succeeding Business Day;
provided that if the maturity date of any Note is a date other than a Business
Day, the payment otherwise due on such maturity date shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
22.4 Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
22.5 Construction.
          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
22.6 Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
22.7 Governing Law.
          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
22.8 GAAP.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time,

 



--------------------------------------------------------------------------------



 



applied in a manner consistent with that used in preparing the audited financial
statements, except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the MLP notifies
the holders that the MLP requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of or calculation of compliance with
such provision (or if the Required Holders notify the MLP that the Required
Holders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Issuer, whereupon the foregoing shall become a binding agreement among you, the
Issuer and the MLP.

            Very truly yours,

ISSUER:


EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer        MLP:

EL PASO PIPELINE PARTNERS, L.P.
      By:   El Paso Pipeline GP Company L.L.C., its         general partner     
                By:   /s/ John J. Hopper         Name:   John J. Hopper       
Title:   Vice President and Treasurer     

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



This Agreement is accepted and
agreed to as of the date hereof.
PRINCIPAL LIFE INSURANCE COMPANY

              By:   Principal Global Investors, LLC       a Delaware limited
liability company,      its authorized signatory            By:   /s/ Alan P.
Kress           Its: Alan P. Kress, Counsel                  By:   /s/ Colin
Pennycooke           Its: Colin Pennycooke, Counsel           

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



THRIVENT FINANCIAL FOR LUTHERANS

                        By:   /s/ Alan D. Onstad           Name: Alan D.
Onstad           Title: Senior Director        

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

                      By:   /s/ Ho Young Lee         Name: Ho Young Lee        
  Title: Director        

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

              By:   /s/ Brian N. Thomas       Brian N. Thomas, Vice President   
       

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

              By:   /s/ Brian N. Thomas       Brian N. Thomas, Vice President   
       

AMERICAN SKANDIA LIFE ASSURANCE CORPORATION

                By:   Prudential Investment Management, Inc.,       as
investment manager                    By:   /s/ Brian N. Thomas           Brian
N. Thomas, Vice President             

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



CONNECTICUT GENERAL LIFE INSURANCE COMPANY
By: CIGNA Investments, Inc., as authorized agent

                    By:   /s/ Lori E. Hopkins       Name:   Lori E. Hopkins     
Title:   Managing Director     

LIFE INSURANCE COMPANY OF NORTH AMERICA
By: CIGNA Investments, Inc., as authorized agent

                    By:   /s/ Lori E. Hopkins       Name:   Lori E. Hopkins     
Title:   Managing Director     

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



COBANK, ACB

                    By:   /s/ Brett A. Challenger       Name:   Brett A.
Challenger      Title:   Vice President     

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



UNITED OF OMAHA LIFE INSURANCE COMPANY

              By:   /s/ Curtis R. Caldwell       Name:   Curtis R. Caldwell     
Title:   Senior Vice President     

MUTUAL OF OMAHA INSURANCE COMPANY

              By:   /s/ Curtis R. Caldwell       Name:   Curtis R. Caldwell     
Title:   Senior Vice President     

Signature Page to El Paso Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
PRINCIPAL LIFE INSURANCE COMPANY
711 High Street
Des Moines, Iowa 50392-0301
Principal Amount of Notes to be Purchased:

                          Series 2008-A   Series 2008-B     Series 2008-C    
Series 2008-D  
$12,900,000.00
                       
$2,000,000.00
  $ 0     $ 0     $ 0  
$100,000.00
                       

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       Account Name:
Principal Life Insurance Company
Account No.: 0000014752       Wells Fargo Bank, N.A.
San Francisco, CA
ABA No.: 121000248       Each such wire transfer shall set forth the name of the
Issuer, a reference to “7.76% Senior Notes, Series 2008 — A, due 2011, PPN
28370T A*0” and the due date and application (as among principal, interest, and
Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as applicable)
of the payment being made.

(2)   Address for all notices relating to payments:       Principal Global
Investors, LLC
711 High Street, G-26
Des Moines, IA 50392-0800
Attention: Fixed Income Private Placements
Telephone: (515) 248-3495

Schedule A



--------------------------------------------------------------------------------



 



(3)   Address for all other communications and notices:       Principal Global
Investors, LLC
711 High Street
Des Moines, Iowa 50392-0960
Attention: Investment Accounting Fixed Income Securities
Telephone: (515) 248-3495

(4)   Address for Delivery of Notes:       Send physical security by nationwide
overnight delivery service to:       Principal Global Investors, LLC
711 High Street, G-34
Des Moines, Iowa 50392-0301
      Attention: Sally D. Sorensen   (5)   Tax Identification No.: 42-0127290

Schedule A



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
THRIVENT FINANCIAL FOR LUTHERANS through its nominee SWANBIRD & CO.
625 Fourth Avenue South
Minneapolis, MN 55415
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
 
      $5,000,000.00    
$0
  $0   $5,000,000.00   $0

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       Account Name:
Thrivent Financial for Lutherans
Account No.: 68130491       State Street Bank & Trust Co.
801 Pennsylvania Avenue
Kansas City, MO 64105
ABA No.: 011000028       Each such wire transfer shall set forth the name of the
Issuer, a reference to “8.00% Senior Notes, Series 2008 — C, due 2013, PPN
28370T A#6” and the due date and application (as among principal, interest, and
Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as applicable)
of the payment being made.   (2)   Address for all notices relating to payments:
      Investment Division-Private Placements
625 Fourth Avenue South
Minneapolis, MN 55415
Attention: Alan Onstad
Fax: (612) 844-4027

Schedule A



--------------------------------------------------------------------------------



 



    With a copy to:
Thrivent Accounts
State Street Kansas City
801 Pennsylvania
Kansas City, MO 64105
Attention: Bart Woodson
Fax: (816) 691-3610   (3)   Address for all other communications and notices:  
    Thrivent Financial for Lutherans
625 Fourth Avenue South
Minneapolis, MN 55415
Attention: Investment Division-Private Placements
Fax: (612) 844-4027   (4)   Address for Delivery of Notes:       Send physical
security by nationwide overnight delivery service to:       DTC/New York Window
55 Water Street
Plaza Level — 3rd Floor
New York, NY 10041       Attention: Robert Mendez
Account: State Street
Fund Name: Thrivent Financial for Lutherans
Fund Number: NCE1
Nominee Name: Swanbird & Co.
Nominee Tax ID Number: 04-3475606       With a copy to:
Marlene Nogle
625 Fourth Avenue South
Minneapolis, MN 55415   (5)   Purchaser Tax Identification No.: 39-0123480

Schedule A



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
730 Third Avenue
New York, New York 10017
Principal Amount of Notes to be Purchased:

             
Series 2008-A
  Series 2008-B   Series 2008-C   Series 2008-D
 
           
$15,000,000.00
  $15,000,000.00   $0   $0

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       Account Name:
Teachers Insurance and Annuity Association of America
Account No.: 9009000200
      JPMorgan Chase Bank, N.A.
New York, NY
ABA No.: 021000021       Each such wire transfer shall set forth the name of the
Issuer, a reference to “7.76% Senior Notes, Series 2008 — A, due 2011, PPN
28370T A*0” or “7.93% Senior Notes, Series 2008-B, due 2012, PPN 28370T A@8” as
applicable, and the due date and application (as among principal, interest, and
Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as applicable)
of the payment being made.   (2)   Address for all notices relating to payments:

Teachers Insurance and Annuity Association of America       
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division            
Phone: (212) 916-4109     

SCHEDULE A

 



--------------------------------------------------------------------------------



 



      Teachers Insurance and Annuity Association of America            8500
Andrew Carnegie Blvd
Charlotte, NC 28262
Attention: Fixed Income       
Fax: (704) 988-3586                   With a copy to:
JPMorgan Chase Bank, N.A.       
P.O. Box 35308
Newark, New Jersey 07101
  (3)   Address for all other communications and notices:       Teachers
Insurance and Annuity Association of America       
8500 Andrew Carnegie Blvd
Charlotte, NC 28262
Attention: Fixed Income       
Fax: (704) 988-3586               (4)   Address for Delivery of Notes:      
Send physical security by nationwide overnight delivery service to:      
JPMorgan Chase Bank, N.A.
4 New York Plaza
Ground Floor Window
New York, New York 10004
For TIAA A/C#G07040   (5)   Purchaser Tax Identification No.: 13-1624203

SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Principal Amount of Notes to be Purchased:

             
Series 2008-A
  Series 2008-B   Series 2008-C   Series 2008-D
 
           
$0
  $0   $25,850,000.00   $0
 
      $17,000,000.00    

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       In the case of
payments on account of the Note originally issued     in the principal amount of
$25,850,000
Account Name: Prudential Managed Portfolio     
Account No.: P86188       JPMorgan Chase Bank, N.A.
New York, NY
ABA No.: 021000021       In the case of payments on account of the Note
originally issued     
in the principal amount of $17,000,000
Account Name: Privest Plus     
Account No.: P86288       JPMorgan Chase Bank, N.A.
New York, NY
ABA No.: 021000021       Each such wire transfer shall set forth the name of the
Issuer, a reference to “8.00% Senior Notes, Series 2008 — C, due 2013, Security
No. INV11094 PPN 28370T A#6” as applicable, and the due date and application (as
among principal, interest, and Make-Whole Amount,

SCHEDULE A

 



--------------------------------------------------------------------------------



 



    prepayment premium or LIBOR Breakage Amount, as applicable) of the payment
being made.   (2)   Address for all notices relating to payments:       The
Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attention: Manager, Billings and Collections   (3)   Address for all other
communications and notices:       The Prudential Insurance Company of America
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director   (4)   Address for Delivery of Notes:       Send
physical security by nationwide overnight delivery service to:

Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201

Attention: William H. Bulmer
Telephone: (214) 720-6204   (5)   Tax Identification No.: 22-1211670

SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Principal Amount of Notes to be Purchased:

             
Series 2008-A
  Series 2008-B   Series 2008-C   Series 2008-D
 
           
$0
  $0   $6,000,000.00   $0

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       Account Name:
Pruco Life of New Jersey Private Placement
Account No.: P86202       JPMorgan Chase Bank, N.A.
New York, NY
ABA No.: 021000021       Each such wire transfer shall set forth the name of the
Issuer, a reference to “8.00% Senior Notes, Series 2008 — C, due 2013, Security
No. INV11094 PPN 28370T A#6” as applicable, and the due date and application (as
among principal, interest, and Make-Whole Amount, prepayment premium or LIBOR
Breakage Amount, as applicable) of the payment being made.   (2)   Address for
all notices relating to payments:       Pruco Life Insurance Company of New
Jersey
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attention: Manager, Billings and Collections

SCHEDULE A

 



--------------------------------------------------------------------------------



 



(3)   Address for all other communications and notices:       Pruco Life
Insurance Company of New Jersey
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Attention: Managing Director   (4)   Address for Delivery of Notes:       Send
physical security by nationwide overnight delivery service to:       Prudential
Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201       Attention: William H. Bulmer
Telephone: (214) 720-6204   (5)   Tax Identification No: 22-226091

SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
AMERICAN SKANDIA LIFE ASSURANCE CORPORATION
c/o Prudential Capital Group
2200 Ross Avenue, Suite 4200E
Dallas, TX 75201
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
$0
  $0   $1,150,000   $0

            (1 )  
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
       
 
       
Account Name: American Skandia Life — Private Placements
       
Account No.: P86259
       
 
       
JPMorgan Chase Bank, N.A.
       
New York, NY
       
ABA No.: 021000021
       
 
       
Each such wire transfer shall set forth the name of the Issuer, a reference to
“8.00% Senior Notes, Series 2008 — C, due 2013, Security No. INV11094 PPN 28370T
A#6” as applicable, and the due date and application (as among principal,
interest, and Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as
applicable) of the payment being made.
       
 
  (2 )  
Address for all notices relating to payments:
       
 
       
The Prudential Insurance Company of America
       
c/o Investment Operations Group
       
Gateway Center Two, 10th Floor
       
100 Mulberry Street
       
Newark, NJ 07102-4077
       
Attention: Manager, Billings and Collections

Schedule A

 



--------------------------------------------------------------------------------



 



            (3 )  
Address for all other communications and notices:
       
 
       
The Prudential Insurance Company of America
       
c/o Prudential Capital Group
       
2200 Ross Avenue, Suite 4200E
       
Dallas, TX 75201
       
Attention: Managing Director
       
 
  (4 )  
Address for Delivery of Notes:
       
 
       
Send physical security by nationwide overnight delivery service to:
       
 
       
Prudential Capital Group
       
2200 Ross Avenue, Suite 4200E
       
Dallas, TX 75201
       
 
       
Attention: William H. Bulmer
       
Telephone: (214) 720-6204
       
 
  (5 )  
Tax Identification No.: 06-1241288

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
CONNECTICUT GENERAL LIFE INSURANCE COMPANY through its nominee CIG & CO.
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
$0
  $0   $18,750,000.00   $0

            (1 )  
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
       
 
       
Account Name: CIGNA Private Placements
       
Account No.: 9009001802
       
 
       
JPMorgan Chase Bank, N.A.
       
New York, NY
       
ABA No.: 021000021
       
 
       
 
       
Each such wire transfer shall set forth the name of the Issuer, a reference to
“8.00% Senior Notes, Series 2008 — C, due 2013, PPN 28370T A#6” as applicable,
and the due date and application (as among principal, interest, and Make-Whole
Amount, prepayment premium or LIBOR Breakage Amount, as applicable) of the
payment being made.
       
 
  (2 )  
Address for all notices relating to payments:
       
 
       
CIG & Co.
       
c/o CIGNA Investments, Inc.
       
Wilde Building, A5PRI
       
900 Cottage Grove Rd.
       
Bloomfield, Connecticut 06002
       
Attention: Fixed Income Securities

Schedule A

 



--------------------------------------------------------------------------------



 



                 
With a copy to:
       
J.P. Morgan Chase Bank
       
14201 Dallas Parkway, 13th Floor
       
Dallas, TX 75254
       
Attn: Jamshid Irshad, Mail Code TX1-J249
       
Phone: (469) 477-2036
       
 
  (3 )  
Address for all other communications and notices:
       
 
       
CIG & Co.
       
c/o CIGNA Investments, Inc.
       
Wilde Building, A5PRI
       
900 Cottage Grove Rd.
       
Bloomfield, Connecticut 06002
       
Attention: Fixed Income Securities
       
 
  (4 )  
Address for Delivery of Notes:
       
 
       
Send physical security by nationwide overnight delivery service to:
       
 
       
J.P. Morgan Chase Bank
       
4 New York Plaza
       
New York, NY 10004
       
 
       
Attention: John Bouquet
       
 
  (5 )  
Nominee Tax Identification No.: 13-3574027

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
LIFE INSURANCE COMPANY OF NORTH AMERICA through its nominee CIG & CO.
Wilde Building, A5PRI
900 Cottage Grove Rd.
Bloomfield, Connecticut 06002
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
$0
  $0   $6,250,000   $0

            (1 )  
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
       
 
       
Account Name: CIGNA Private Placements
       
Account No.: 9009001802
       
 
       
JPMorgan Chase Bank, N.A.
       
New York, NY
       
ABA No.: 021000021
       
 
       
 
       
Each such wire transfer shall set forth the name of the Issuer, a reference to
“8.00% Senior Notes, Series 2008 — C, due 2013, PPN 28370T A#6” as applicable,
and the due date and application (as among principal, interest, and Make-Whole
Amount, prepayment premium or LIBOR Breakage Amount, as applicable) of the
payment being made.
       
 
  (2 )  
Address for all notices relating to payments:
       
 
       
CIG & Co.
       
c/o CIGNA Investments, Inc.
       
Wilde Building, A5PRI
       
900 Cottage Grove Rd.
       
Bloomfield, Connecticut 06002
       
Attention: Fixed Income Securities

Schedule A

 



--------------------------------------------------------------------------------



 



                 
With a copy to:
       
J.P. Morgan Chase Bank
       
14201 Dallas Parkway, 13th Floor
       
Dallas, TX 75254
       
Attn: Jamshid Irshad, Mail Code TX1-J249
       
Phone: (469) 477-2036
       
 
  (3 )  
Address for all other communications and notices:
       
 
       
CIG & Co.
       
c/o CIGNA Investments, Inc.
       
Wilde Building, A5PRI
       
900 Cottage Grove Rd.
       
Bloomfield, Connecticut 06002
       
Attention: Fixed Income Securities
       
 
  (4 )  
Address for Delivery of Notes:
       
 
       
Send physical security by nationwide overnight delivery service to:
       
 
       
J.P. Morgan Chase Bank
       
4 New York Plaza
       
New York, NY 10004
       
 
       
Attention: John Bouquet
       
 
  (5 )  
Nominee Tax Identification No.: 13-3574027

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
COBANK, ACB
5500 South Quebec Street
Greenwood Village, CO 80111
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
$0
  $0   $0   $35,000,000

            (1 )  
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
       
 
       
Account Name: EL PASO PIPELINE PARTNERS OPERATING
       
Account No.: 00054313
       
 
       
CoBank, ACB
       
5500 South Quebec Street
       
Greenwood Village, CO 80111
       
ABA No.: 307088754
       
 
       
 
       
Each such wire transfer shall set forth the name of the Issuer, a reference to
“Floating Rate Senior Notes, Series 2008 — D, due 2012, PPN 28370T B*9” as
applicable, and the due date and application (as among principal, interest, and
Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as applicable)
of the payment being made.
       
 
  (2 )  
Address for all notices relating to payments:
       
 
       
CoBank, ACB
       
Syndications
       
5500 South Quebec Street
       
Greenwood Village, CO 80111
       
Attention: Syndications
       
Fax: (303) 740-4021

Schedule A

 



--------------------------------------------------------------------------------



 



            (3 )  
Address for all other communications and notices:
       
 
       
CoBank, ACB
       
Syndications
       
5500 South Quebec Street
       
Greenwood Village, CO 80111
       
Attention: Syndications
       
 
  (4 )  
Address for Delivery of Notes:
       
 
       
CoBank, ACB
       
Syndications
       
5500 South Quebec Street
       
Greenwood Village, CO 80111
       
Attention: Syndications
       
 
  (5 )  
Tax Identification No.: 84-1286705

Schedule A

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
UNITED OF OMAHA LIFE INSURANCE COMPANY
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
$7,000,000.00
  $0   $0   $0

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:         Account
Name: United of Omaha Life Insurance Company
Account No.: 9009000200
a/c:     G07097         JPMorgan Chase Bank     
New York, NY
ABA No.: 021000021       Each such wire transfer shall set forth the name of the
Issuer, a reference to “7.76% Senior Notes, Series 2008 — A, due 2011, PPN
28370T A*0” as applicable, and the due date and application (as among principal,
interest, and Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as
applicable) of the payment being made.   (2)   Address for all notices relating
to payments:       JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G07097   (3)   Address for all other communications and notices:      
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4 — Investment Accounting

Schedule A

 



--------------------------------------------------------------------------------



 



(4)   Address for Delivery of Notes:       JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY 10004
Account # G07097   (5)   Tax Identification No.: 47-0322111

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Name and Address of Purchaser:
MUTUAL OF OMAHA INSURANCE COMPANY
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Principal Amount of Notes to be Purchased:

              Series 2008-A   Series 2008-B   Series 2008-C   Series 2008-D
 
           
$0
  $0   $3,000,000.00   $0

(1)   All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:       Account Name:
Mutual of Omaha Life Insurance Company
Account No.: 9009000200
a/c: G07096         JPMorgan Chase Bank     
New York, NY
ABA No.: 021000021       Each such wire transfer shall set forth the name of the
Issuer, a reference to “8.00% Senior Notes, Series 2008 — C, due 2013, PPN
28370T A#6” as applicable, and the due date and application (as among principal,
interest, and Make-Whole Amount, prepayment premium or LIBOR Breakage Amount, as
applicable) of the payment being made.   (2)   Address for all notices relating
to payments:       JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G07096

Schedule A

 



--------------------------------------------------------------------------------



 



(3)   Address for all other communications and notices:       Mutual of Omaha
Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Attention: 4 — Investment Accounting   (4)   Address for Delivery of Notes:    
  JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY 10004
Account # G07096     (5)   Tax Identification No.: 47-0246511     

Schedule A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “Acquisition” means the acquisition by the MLP, the Issuer or any
Restricted Subsidiary of (a) sufficient equity or voting interests of a Person
to cause such Person to become a Subsidiary or (b) all or substantially all of
the assets or operations, division or line of business of a Person.
          “Adjusted Alternate Base Rate” means, (a) for all Interest Periods
ending on or prior to September 30, 2010, Alternate Base Rate plus 250 basis
points, (b) for all Interest Periods commencing after September 30, 2010 and
ending on or prior to September 30, 2011, Alternate Base Rate plus 260 basis
points, and (c) for all Interest Periods commencing after September 30, 2011,
Alternate Base Rate plus 290 basis points.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the higher of: (a) the rate of interest which is established from time to time
by Bank of America, N.A. as its “prime rate” or “base rate” in effect, such rate
to be adjusted automatically, without notice, as of the opening of business on
the effective date of any change in such rate (it being agreed that: (i) such
rate is not necessarily the lowest rate of interest then available from Bank of
America, N.A. on fluctuating rate loans and (ii) such rate may be established by
Bank of America, N.A. by public announcement or otherwise) and (b) the Federal
Funds Rate in effect on such day plus one half of one percent (1/2 of 1%) per
annum.
          “Adjusted LIBOR Rate” means, (a) for all Interest Periods ending on or
prior to September 30, 2010, LIBOR plus 350 basis points, (b) for all Interest
Periods commencing after September 30, 2010 and ending on or prior to
September 30, 2011, LIBOR plus 360 basis points, and (c) for all Interest
Periods commencing after September 30, 2011, LIBOR plus 390 basis points.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” is defined in Section 17.3.
          “Alternate Program” of a Person means any program providing for the
sale or other Disposition of trade or other receivables and related assets
entered into by such Person on terms customary for such a financing transaction.
          “Anti-Terrorism Order” means Executive Order 13224 of September 23,
2001 Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).
          “Applicable Floating Rate” means (a) the Adjusted LIBOR Rate or
(b) Adjusted Alternate Base Rate, as selected by the Issuer for an Interest
Period. The Issuer shall be deemed
Schedule B

 



--------------------------------------------------------------------------------



 



to have selected the Adjusted LIBOR Rate for each Interest Period, unless the
Issuer gives notice to the holders of the Series 2008-D Notes, on or prior to
the second Business Day preceding such Interest Period, that either (i) the
Issuer selects the Adjusted Alternate Base Rate or (ii) the Adjusted Alternate
Base Rate must be utilized because adequate and reasonable means do not exist
for determining the Adjusted LIBOR Rate.
          “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
          “Bank Agent” means the administrative agent under the Credit
Agreement.
          “Burdensome Restriction” is defined in Section 10.9.
          “Business Day” means (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Houston, Texas, or New York City are required
or authorized to be closed.
          “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.
          “Change of Control” means an event or series of events by which:
     (a) EPC fails to own directly or indirectly more than 50% of the Equity
Interests of the General Partner and any other general partner of the MLP which
is entitled to vote for members of the board of directors or equivalent
governing body of the General Partner or such other general partner, in each
case on a fully-diluted basis; or
     (b) the MLP fails to own directly or indirectly 100% of the Equity
Interests of the Issuer.
          “Change of Control Prepayment Event” is defined in Section 8.3(a).
          “CIG” means Colorado Interstate Gas Company, a Delaware general
partnership.
          “Closing” is defined in Section 3.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Compliance Certificate” means a certificate substantially in the form
of Exhibit 7.2.
          “Commercial Operation Date” means the date on which a Material Project
is substantially complete and commercially operable.
          “Confidential Information” is defined in Section 20.
          “Consolidated EBITDA” means, for any period, (x) for the MLP, the
Issuer, or for any Restricted Subsidiary, on a consolidated basis, an amount
equal to Consolidated Net Income for such Person and its Restricted Subsidiaries
for such period, and (y) for an Unrestricted Subsidiary, on a consolidated
basis, an amount equal to Consolidated Net Income for such Unrestricted
Subsidiary and its Subsidiaries
          plus
          (a) the following to the extent deducted, or otherwise not included,
in calculating such Consolidated Net Income:
          (i) (A) interest expense and (B) charges in connection with the
payment, repayment redemption, defeasance, early retirement or refinancing of
any Indebtedness;
          (ii) income tax expense,
          (iii) depreciation and amortization expense
          (iv) losses from sales of assets outside the ordinary course of
business,
          (v) non-cash extraordinary items and non-cash impairment charges,
          (vi) non-recurring noncash charges;
          (vii) cash distributions actually received from Unrestricted
Subsidiaries, from Joint Venture Entities and from GP LLCs, provided that such
distributions are received within forty-five (45) days after the end of such
period (provided, however, that in calculating the Consolidated EBITDA of any
Person for any four-quarter period, the aggregate amount of cash distributions
from Unrestricted Subsidiaries and from Unregulated GP LLCs added to
Consolidated Net Income of such Person pursuant to this paragraph shall not
exceed 15% of Consolidated EBITDA of such Person for such period),
          (viii) the amount of insurance proceeds received or determined, in
accordance with GAAP, to be receivable, not to exceed the amounts by which
Consolidated EBITDA for such period or any prior period is or has been reduced
on account of the loss to which such insurance proceeds relate, and
          (ix) (A) unrealized losses in respect of derivatives resulting from
mark to market activity, and (B) cash received in respect of gains from
derivatives,
          and minus
Schedule B

 



--------------------------------------------------------------------------------



 



          (b) the following to the extent included in calculating such
Consolidated Net Income:
          (i) gains from sales of assets outside the ordinary course of
business,
          (ii) allowance for equity funds during construction as determined in
accordance with generally accepted regulatory accounting principles for Persons
subject to rate regulation by FERC,
          (iii) income from Unrestricted Subsidiaries, from Joint Venture
Entities and from GP LLCs,
          (iv) the amount of insurance proceeds received that exceed the amounts
by which Consolidated EBITDA for such period or any prior period is or has been
reduced on account of the loss to which such insurance proceeds relate,
          (v) cash payments during such period not deducted in the determination
of Consolidated Net Income on account of charges or reserves taken in a prior
period, and
          (vi) (A) unrealized gains in respect of derivatives resulting from
mark to market activity, and (B) cash paid in respect of realized losses on
derivatives;
          provided, that, Consolidated Net Income of a Person and the expenses
and other items of such Person described in clauses (a) and (b) above shall be
adjusted with respect to the portion of Consolidated Net Income and the portion
of expenses and other items which are attributable to such Person’s Subsidiaries
that are not Wholly Owned Subsidiaries, so that Consolidated Net Income and the
expenses and other items described in clauses (a) and (b) above reflect only
such Person’s pro rata ownership interest in such Subsidiaries;
          Consolidated EBITDA for a Person for a consecutive four (4) quarter
period shall be calculated after giving effect, on a pro forma basis, to
Acquisitions and Dispositions made by such Person or its Restricted Subsidiaries
during such period (and subsequent to such period and on or before the date of
incurrence of the Indebtedness giving rise to the need to calculate the Leverage
Ratio) as if such Acquisitions or Dispositions occurred on the first day of the
period; and, at such Person’s option, Consolidated EBITDA for such Person shall
be calculated by giving effect to Material Project EBITDA Adjustments, subject
to the limitations on such adjustments set forth in subsection (c) of the
definition thereof.
          “Consolidated Indebtedness” means, as of any date of determination,
(a) for the MLP, the Issuer or for a Restricted Subsidiary, on a consolidated
basis, without duplication, all Indebtedness of such Person and its Restricted
Subsidiaries, and (b) for an Unrestricted Subsidiary, on a consolidated basis,
without duplication, all Indebtedness of such Person and its Subsidiaries, in
the case of clauses (a) and (b), other than Hybrid Securities. Notwithstanding
the foregoing, such Indebtedness of a non-Wholly Owned Subsidiary of a Person
shall be included in Consolidated Indebtedness of such Person only to the extent
of such Person’s proportional
Schedule B

 



--------------------------------------------------------------------------------



 



interest therein, unless such Indebtedness is recourse to such Person, in which
case the full amount of such Indebtedness that is recourse to such Person shall
be included in the calculation of Consolidated Indebtedness.
          “Consolidated L/C Exposure” means, as of any date of determination,
          (a) for the MLP, for the Issuer or for a Restricted Subsidiary, on a
consolidated basis, without duplication, (i) the undrawn amount of all letters
of credit issued for the account of such Person and its Restricted Subsidiaries
(or for which such Person or any of its Restricted Subsidiaries is otherwise
liable to reimburse drawings thereunder), and (ii) all payment obligations of
such Person and its Restricted Subsidiaries arising under letters of credit,
bankers’ acceptances, bank guaranties, surety bonds and similar instruments to
the extent such payment obligations do not constitute Indebtedness by reason of
the five (5) Business Day “grace” period set forth in paragraph (b)(ii) of the
definition of Indebtedness, and
          (b) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, (i) the undrawn amount of all letters of credit issued for the
account of such Person and its Subsidiaries (or for which such Person or any of
its Subsidiaries is otherwise liable to reimburse drawings thereunder), and
(ii) all payment obligations of such Person and its Subsidiaries arising under
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments to the extent such payment obligations do not constitute
Indebtedness by reason of the five (5) Business Day “grace” period set forth in
paragraph (b)(ii) of the definition of Indebtedness.
          “Consolidated Net Income” means, for any period, (x) for the MLP, for
the Issuer or for a Restricted Subsidiary, on a consolidated basis, without
duplication, all net income of such Person and its Restricted Subsidiaries, and
(y) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, all net income of such Person and its Subsidiaries on a
consolidated basis.
          “Consolidated Net Tangible Assets” means, at any date of
determination, the total amount of consolidated assets of the MLP, the Issuer
and the Restricted Subsidiaries after deducting therefrom: (a) all current
liabilities (excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value of all goodwill,
trade names, trademarks, patents and other like intangible assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the MLP, the Issuer and the Restricted Subsidiaries, prepared in
accordance with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Agreement” means the Credit Agreement, dated as of
November 21, 2007, by and among the Issuer and WIC, as Borrowers, the MLP, as
the Parent Guarantor, Bank
Schedule B

 



--------------------------------------------------------------------------------



 



of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
the other Lenders party thereto, as amended, modified, refinanced or replaced in
whole or in part.
          “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of
the MLP’s non-credit-enhanced, senior unsecured long-term debt; provided that,
in the event the ratings are different (i) if three ratings are available,
either (a) the majority rating will govern, if two ratings are the same, or
(b) the middle rating will govern, if all three ratings differ, (ii) if only two
ratings are available, the higher rating will govern, unless there is more than
one level between the ratings and then the level one below the higher rating
will apply, and (iii) if only one rating is available, such available rating
will govern.
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.
          “Default Rate” means that rate of interest that is 2% per annum above
the rate stated in clause (a) of the first paragraph of the respective Notes.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Equity
Interests or other assets by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
          “Electronic Delivery” is defined in Section 7.1.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
regulating or imposing liability or standards of conduct concerning protection
of the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP, the Issuer or any Restricted Subsidiary
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
          “EPC” means El Paso Corporation, a Delaware corporation.
          “Equity Contribution Obligations” has the meaning set forth in
paragraph (a)(iii) of the definition of “Non-Recourse”.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Equity Interests” means, with respect to any Person, the shares of
capital stock of (or other ownership or profit interests in) such Person, the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, the equity securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
from time to time thereunder.
          “ERISA Affiliate” means any Person who is a member of the MLP’s
controlled group within the meaning of Section 4001(a)(14)(A) of ERISA.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Indebtedness” is defined in Section 10.3(a)(iv).
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such date shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions.
          “FERC” means the Federal Energy Regulatory Commission and any
successor federal regulatory agency.
          “Financing Vehicle” is defined in the definition of “Hybrid
Securities”.
          “Fitch” means Fitch Ratings, Inc. and any successor thereto.
          “Floating Interest Payment Date” means the last day of each March,
June, September and December in each year.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
Schedule B

 



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.
          “General Partner” means El Paso Pipeline GP Company, L.L.C., a
Delaware limited liability company, or any successor thereto as sole general
partner of the MLP.
          “Governmental Authority” means
               (a) the government of the United States of America or any State
or other political subdivision thereof, or
               (b) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
          “GP LLC” means a limited liability company or a corporation that is a
Restricted Subsidiary of the MLP, is validly existing and in good standing under
the laws of its organization, and holds a general partnership interest in a
partnership.
          “Guaranty” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guaranty” as a verb has a
corresponding meaning.
          “Hazardous Material” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case above to the
extent regulated pursuant to any Environmental Law.
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Issuer pursuant to
Section 13.1.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Hybrid Securities” means any trust preferred securities or deferrable
interest subordinated debt issued by the MLP or a Financing Vehicle with a
maturity of at least 20 years, which provides for the optional or mandatory
deferral of interest or distributions at the option of the issuer thereof,
provided that neither the Issuer nor any Restricted Subsidiary shall Guaranty
payment of any portion thereof. “Financing Vehicle” means a business trust,
limited liability company, limited partnership or similar entity
(i) substantially all of the common equity, general partner or similar interests
of which are owned (either directly or indirectly through one or more Wholly
Owned Subsidiaries) at all times by the MLP, (ii) that has been formed for the
sole purpose of issuing trust preferred securities or deferrable interest
subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of the MLP and (B) payments made from time to time on such
subordinated debt.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) (i) the amount available to be drawn under letters of credit issued for
the account of such Person (or for which such Person is otherwise liable to
reimburse drawings thereunder), if such letters of credit support Indebtedness
of another Person, (ii) to the extent not paid on or prior to the fifth Business
Day after the due date therefor, all payment obligations of such Person arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;
     (c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) capital leases and Synthetic Lease Obligations;
     (f) Receivables Financing Indebtedness;
     (g) the greater of the voluntary or involuntary liquidation value of, plus
any accrued and unpaid dividends on, any preferred Equity Interests of such
Person redeemable at the option of the holder thereof; and
     (h) all Guaranties of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person other than a GP LLC
shall include the Indebtedness of any partnership in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any capital lease or
Schedule B

 



--------------------------------------------------------------------------------



 



Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
          “INHAM Exemption” is defined in Section 6.2(e).
          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 in aggregate principal amount of the
Notes at the time outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
          “Interest Charges” means, with respect to any Person for any period,
all interest expense of such Person and its Subsidiaries deducted in determining
Consolidated Net Income for such period.
          “Interest Charges Coverage Ratio” means with respect to any Person as
of any date of determination, the ratio of (a) Consolidated EBITDA of such
Person for the period of four (4) fiscal quarters ending on such date of
determination (or, if such date of determination is not a Quarter-End Date, for
the most recent Quarter-End Date for which financial statements have been
delivered pursuant to Section 7.1(a) or Section 7.1(b)) to (b) Interest Charges
of such Person for such four (4) quarter period.
          “Interest Period” means, with respect to the Series 2008-D Notes, each
period commencing on the date of the Closing or thereafter commencing on a
Floating Interest Payment Date and continuing up to, but not including, the next
Floating Interest Payment Date.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of capital stock or other securities of another Person, or
(b) a loan, advance or capital contribution to, Guaranty or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the net amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
          “Investment Grade Rating” means a Debt Rating of BBB- or higher by S&P
or Fitch or Baa3 or higher from Moody’s, or their respective equivalents for the
time being.
          “Investment Grade Rating Date” means the date that the MLP receives a
Debt Rating from each of S&P, Fitch and Moody’s and either (a) all such Debt
Ratings are Investment Grade Ratings, or (b) one such Debt Rating is an
Investment Grade Rating and the other two Debt Ratings are not less than BB+ in
the case of S&P and Fitch and Ba1 in the case of Moody’s.
          “Issuer Notice” is defined in Section 8.3(b).
Schedule B

 



--------------------------------------------------------------------------------



 



          “Issuer” means El Paso Pipeline Partners Operating Company, L.L.C.
          “Joint Venture Entity” means any Person (other than a Subsidiary) in
which the MLP or the Issuer (including ownership through any of their
Subsidiaries) owns Equity Interests representing less than 100% of the total
outstanding Equity Interests of such Person.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Leverage Ratio” means with respect to any Person as of any date of
determination, the ratio of (a) Consolidated Indebtedness of such Person as of
such date to (b) Consolidated EBITDA of such Person for the period of four
(4) fiscal quarters ending on such date of determination (or, if such date of
determination is not a Quarter-End Date, for the most recent Quarter-End Date
for which financial statements have been delivered pursuant to Section 7.1(a) or
Section 7.1(b)). The amount of Recourse Equity Contribution Obligations shall be
added to Consolidated Indebtedness, and prior to the Investment Grade Rating
Date, Consolidated L/C Exposure shall be added to Consolidated Indebtedness.
          “LIBOR” means, for any Interest Period, the rate per annum equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or, if not so published, by another commercially available source
providing quotations of BBA LIBOR as designated by the Series 2008-D Required
Holders from time to time) at approximately 11:00 a.m. London time two
(2) Business Days prior to the commencement of such Interest Period for Dollar
deposits (for delivery on the first day of such Interest Period) with a three
(3) month term.
          “LIBOR Breakage Amount” means any loss, cost or expense (other than
loss of margin) reasonably incurred by any holder of a Series 2008-D Note as a
result of any payment or prepayment of any Series 2008-D Note on a day other
than a regularly scheduled Floating Interest Payment Date for such Series 2008-D
Note or at the scheduled maturity (whether voluntary, mandatory, automatic, by
reason of acceleration or otherwise), and any loss or expense arising from the
liquidation or reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained. Each holder shall
determine the LIBOR Breakage Amount with respect to the principal amount of its
Series 2008-D Notes then being paid or prepaid (or required to be paid or
prepaid) by written notice to the Issuer setting forth such determination in
reasonable detail not less than two (2) Business Days prior to the date of such
prepayment. Each such determination shall be conclusive absent manifest error.
          “Lien” means any mortgage, lien, security interest or other charge or
encumbrance, any financing lease having substantially the same economic effect
as any of the
Schedule B

 



--------------------------------------------------------------------------------



 



foregoing, any assignment of the right to receive income, or any other type of
preferential arrangement.
          “Make-Whole Amount” is defined in Section 8.7.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the MLP, the Issuer and
its Restricted Subsidiaries taken as a whole.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the MLP, the
Issuer and the Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the any Purchaser under this Agreement
or its Notes, or of the ability of the MLP, the Issuer, and the Subsidiary
Guarantors, if any, taken as a whole to perform their obligations under this
Agreement, the Parent Guaranty, the Subsidiary Guaranties, and the Notes; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the MLP or the Issuer of this Agreement, the Notes, any
Subsidiary Guaranty or the Parent Guaranty.
        .
          “Material Project” means any capital construction or expansion project
of the MLP, the Issuer or the Restricted Subsidiaries, the aggregate capital
cost or budgeted capital cost of which, in each case, including capital costs
expended prior to the acquisition of any such project by the MLP, the Issuer or
the Restricted Subsidiaries, as the case may be, exceeds $20,000,000.00.
          “Material Project EBITDA Adjustments” means, with respect to each
Material Project:
          (a) for any period of four (4) consecutive fiscal quarters ending on
or prior to the last day of the fiscal quarter in which the Commercial Operation
Date of such Material Project occurs, a percentage (based on the then-current
completion percentage of such Material Project) of an amount determined by the
MLP or the Issuer as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such proposed amount to be
calculated by the MLP or the Issuer in good faith and in a commercially
reasonable manner based on multi-year customer contracts relating to such
Material Project, the creditworthiness of the other parties to such contracts,
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, commodity price assumptions and other factors deemed
appropriate by the MLP or the Issuer) which may, at the MLP’s or the Issuer’s
option, be added to Consolidated EBITDA for the fiscal quarter in which
construction or expansion of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but without duplication of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date as reflected in the Responsible Officer’s Certificate delivered
pursuant to clause (c)(i) of
Schedule B

 



--------------------------------------------------------------------------------



 



this definition then the foregoing amount shall be reduced, for quarters ending
after the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days, 75%; and (v) longer than
365 days, 100%; and
          (b) for each period of four (4) consecutive fiscal quarters ending on
the last day of the first, second and third fiscal quarters following the fiscal
quarter during which the Commercial Operation Date occurs, an amount equal to
the projected Consolidated EBITDA attributable to the Material Project for the
balance of the four (4) fiscal quarter period following the fiscal quarter
during which the Commercial Operation Date occurs, may, at the Issuer’s option,
be added to Consolidated EBITDA for such period (net of any actual Consolidated
EBITDA attributable to the Material Project).
          (c) Notwithstanding the foregoing:
          (i) except for Material Project EBITDA Adjustments that are reflected
in the certificate delivered pursuant to Section 4.14, no such additions shall
be allowed with respect to any Material Project unless the Issuer shall have
delivered to the holders of the Notes a certificate of a Responsible Officer of
the Issuer certifying as to the scheduled Commercial Operation Date of such
Material Project and the projected Consolidated EBITDA attributable to such
Material Project, together with a reasonably detailed explanation of the basis
therefor and such other information and documentation as the holders of the
Notes may reasonably request,
          (ii) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 25% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments or any
adjustments for Acquisitions or Dispositions pursuant to the definition of
Consolidated EBITDA), and
          (iii) no Material Project EBITDA Adjustments may be made in any period
without the consent of the Required Holders if, after giving effect to such
adjustments, the Leverage Ratio of the MLP or the Issuer would exceed 4.50 to
1.00.
          “Memorandum” is defined in Section 5.3.
          “MLP” means El Paso Pipeline Partners, L.P., a Delaware limited
partnership.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the MLP or an ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions and in
respect of which the MLP or an ERISA Affiliate has any liability (contingent or
otherwise), such plan being maintained pursuant to one or more collective
bargaining agreements.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the MLP
or an ERISA Affiliate and at least one Person other than the MLP and its ERISA
Affiliates, or (b) was so maintained and in respect of which the MLP or an ERISA
Schedule B

 



--------------------------------------------------------------------------------



 



Affiliate has any liability (contingent or otherwise), such plan being
maintained pursuant to one or more collective bargaining agreements.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the MLP
or an ERISA Affiliate and at least one Person other than the MLP and its ERISA
Affiliates, or (b) was so maintained and in respect of which the MLP or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
          “NAIC Annual Statement” is defined in Section 6.2(a).
          “Negative Rating Event” is defined in Section 8.3(a).
          “Notes” is defined in Section 1.
          “Non-Recourse” means, with respect to any Unrestricted Subsidiary and
the Indebtedness and other obligations of such Unrestricted Subsidiary:
     (a) None of the MLP, the Issuer or any Restricted Subsidiary guarantees or
is otherwise liable in respect of, grants a Lien on any of its assets to secure,
or provides credit support of any kind, for the Indebtedness or other
obligations of such Unrestricted Subsidiary other than:
     (i) a pledge of the Equity Interests in, or Indebtedness or other
obligations of, such Unrestricted Subsidiary or one or more other Unrestricted
Subsidiaries, to secure Project Financing of such Unrestricted Subsidiary or of
its Unrestricted Subsidiaries or to secure Equity Contribution Obligations,
     (ii) liability for reimbursement obligations (and incidental obligations
such as payment of interest on unreimbursed drawings and letter of credit fees)
in respect of letters of credit issued for the benefit of Unrestricted
Subsidiaries, provided that no such letter of credit shall be issued to support
Indebtedness of an Unrestricted Subsidiary (for the avoidance of doubt, no such
letter of credit may be issued to support obligations to fund a debt service
reserve account),
     (iii) equity contribution obligations in connection with a Project
Financing to the extent the equity contributed is permitted under Section 10.2
at the time of the entry into the equity contribution agreement and at the time
of the making of each equity contribution (such equity contribution obligations
are herein called “Equity Contribution Obligations”), provided that none of the
MLP, the Issuer nor any Restricted Subsidiary shall enter into any agreement
containing Recourse Equity Contribution Obligations unless at the time of
entering into such agreement and after giving effect thereto (x) the MLP shall
be in pro forma compliance with Section 10.12 and Section 10.13 determined as of
the most recent Quarter-End Date for which financial statement have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) and (y) the MLP, the
Issuer and the Restricted Subsidiary entering into such agreement would be
permitted to incur Indebtedness at such time in an amount equal to such Recourse
Equity Contribution Obligation,
Schedule B

 



--------------------------------------------------------------------------------



 



     (iv) guarantees of the Unrestricted Subsidiary’s performance of the
acquisition, improvement, installation, design, engineering, construction,
development and operation of all or any portion of the project that is financed
by a Project Financing, provided that the aggregate liability (including
contingent liability) of the MLP, the Issuer and the Restricted Subsidiaries
under all such guarantees shall not exceed $50,000,000 in the aggregate at any
time; and provided further that no such guaranty shall be a Guaranty of
Indebtedness (for the avoidance of doubt, a guarantee of obligations in respect
of a debt service reserve shall be deemed a Guaranty of Indebtedness for
purposes of the definition of Non-Recourse); and further for the avoidance of
doubt, this paragraph (iv) shall not be deemed to prohibit the MLP, the Issuer
or a Restricted Subsidiary from providing development, operations and
maintenance services to an Unrestricted Subsidiary on an arms-length basis in
the ordinary course of business in compliance with Section 10.8, and
     (b) In the case of an Unrestricted Subsidiary, no default on the
Indebtedness or other obligations of such Unrestricted Subsidiary (including any
rights that the holders of the Indebtedness or other obligations may have to
take enforcement action against an Unrestricted Subsidiary) would permit upon
notice, lapse of time or both any holder of Indebtedness of the MLP, the Issuer
or any of the Restricted Subsidiaries to declare a default on such Indebtedness
of the MLP, the Issuer or any of the Restricted Subsidiaries or cause the
payment of such Indebtedness of the MLP, the Issuer or any of the Restricted
Subsidiaries to be accelerated or payable prior to its stated maturity.
          “Non-U.S./Canadian Person” means any Person that is organized under
the laws of a jurisdiction other than the United States, Canada or any state,
province or other political subdivision thereof.
          “Officer’s Certificate” means a certificate of a Responsible Officer
or of any other officer of the General Partner whose responsibilities extend to
the subject matter of such certificate.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Parent Guaranty” is defined in Section 1.3(b).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Person” means any natural person, Business Entity, or Governmental
Authority.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Project Financing” means any Indebtedness incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion or operation of all or any portion of any
project.
          “Proposed Prepayment Date” is defined in Section 8.3(b).
          “PTE” is defined in Section 6.2(a).
          “Purchaser” is defined in the first paragraph of this Agreement.
          “Quarter-End Date” means the last day of each fiscal quarter.
          “QPAM Exemption” is defined in Section 6.2(d).
          “Rated Securities” means (a) the Notes, if at any time and for so long
as they shall have a rating from a Rating Agency, and (b) any other unsecured
Indebtedness of the MLP or the Issuer (which does not have the benefit of a
guaranty from any Person other than the MLP or the Issuer and any such Person
that at such time also guarantees the obligations of the Issuer under this
Agreement and the Notes) which (i) has a remaining maturity of at least the
lesser of five (5) years or the remaining period of maturity of the Notes then
outstanding and (ii) is rated by a Rating Agency.
          “Rating Agency” means S&P, Fitch or Moody’s or any of their respective
rating agency subsidiaries and their successors.
          “Rating Downgrade” shall be deemed to have occurred in respect of a
Change of Control if, within 120 days from and including the date on which such
Change of Control occurs, the rating assigned to the Rated Securities by any
Rating Agency (whether provided at the invitation of the MLP or the Issuer or of
such Rating Agency’s own volition) which is current immediately before the time
the Change of Control occurs (i) if Investment Grade, is either lowered by such
Rating Agency such that it is no longer Investment Grade or withdrawn and not
replaced by an Investment Grade Rating of another Rating Agency or (ii) if below
Investment Grade, is not raised to Investment Grade by such Rating Agency or
withdrawn and not replaced by and Investment Grade Rating of another Rating
Agency.
          “Receivables Financing Indebtedness” means (i) the unrecovered
investment of the purchasers (or the transferees) of the receivables and other
assets transferred pursuant to an Alternate Program, and (ii) any other payment,
recourse, repurchase, hold harmless, indemnity or similar obligation of a Person
or any of its Subsidiaries in respect of assets transferred or payments made in
respect thereof, other than limited recourse provisions that are customary for
transactions of such type and do not have the effect of limiting the loss or
credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Recourse Equity Contribution Obligations” means Equity Contribution
Obligations other than those that are non-recourse to the MLP, the Issuer and
the Restricted Subsidiaries. For purposes of this definition Equity Contribution
Obligations shall be considered non-recourse if there is no recourse against the
MLP, the Issuer or any Restricted Subsidiary of any kind for payment or
performance, provided that such obligations may be secured by a Lien on Equity
Interests in, or Indebtedness or other obligations of, an Unrestricted
Subsidiary as described in paragraph (a)(i) of the definition of “Non-Recourse”.
The amount of Recourse Equity Contribution Obligations of the MLP, the Issuer or
a Restricted Subsidiary means the aggregate amount of equity contributions that
the MLP, the Issuer or such Restricted Subsidiary is obligated to make but has
not yet made, whether or not such obligation is contingent upon the occurrence
of future events or conditions.
          “Refinancing Indebtedness” is defined in Section 10.3(a)(iv).
          “Regulated” means subject to regulation by FERC.
          “Required Holders” means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Issuer or any of its Affiliates).
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, or controller of the MLP, the General
Partner, the Issuer, or any Subsidiary Guarantor.
          “Restricted Payment” by a Person means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
          “Restricted Subsidiaries” means all of the MLP’s Subsidiaries, other
than the Issuer and any Unrestricted Subsidiaries.
          “SEC” means the Securities and Exchange Commission.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Senior Indebtedness” means any Indebtedness of the Issuer other than
any Indebtedness that is in any manner subordinated in right of payment or
security in any respect to the Notes.
          “Series 2008-A Notes” is defined in Section 1.1.
Schedule B

 



--------------------------------------------------------------------------------



 



          “Series 2008-B Notes” is defined in Section 1.1.
          “Series 2008-C Notes” is defined in Section 1.1.
          “Series 2008-D Notes” is defined in Section 1.1.
          “Series 2008-D Required Holders” means, at any time, the holders of
more than 50% in principal amount of the Series 2008-D Notes at the time
outstanding (exclusive of Series 2008-D Notes then owned by the Issuer or any of
its Affiliates).
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the MLP or
an ERISA Affiliate and no Person other than the MLP and its ERISA Affiliates or
(b) was so maintained and in respect of which the MLP or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
          “SNG” means Southern Natural Gas Company, a Delaware general
partnership.
          “Source” is defined in Section 6.2.
          “Subsidiary” of a Person means a Business Entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Business Entity. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the MLP (which shall include, for the avoidance of doubt, the Issuer).
          “Subsidiary Guarantor” means any Subsidiary of the MLP that executes
and delivers, or becomes a party to, the Subsidiary Guaranty.
          “Subsidiary Guaranty” is defined in Section 1.3(a).
          “Supplement” means any Supplement to this Agreement executed by the
parties hereto.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms
Schedule B

 



--------------------------------------------------------------------------------



 



and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
          “Termination Event” means (a) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an
event described in Section 4062(e) of ERISA, or (b) the withdrawal of the MLP or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA or the incurrence of liability by the MLP or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA
to the creation of a lien upon property or rights to property of the MLP or any
ERISA Affiliate for failure to make a required payment to a Plan are satisfied,
or (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA, or (g) the occurrence
of any other event or the existence of any other condition which would
reasonably be expected to result in the termination of, or the appointment of a
trustee to administer, any Plan under Section 4042 of ERISA.
          “Unregulated GP LLC” means a GP LLC that holds a general partnership
interest in a partnership that is not Regulated.
          “Unregulated Restricted Subsidiary” means a Restricted Subsidiary that
is not Regulated.
          “Unrestricted Subsidiary” means any Subsidiary of the MLP that is
designated by the MLP or the Issuer as an Unrestricted Subsidiary, but only if
the following conditions have been satisfied:
     (a) all Indebtedness and other obligations of such Subsidiary are
Non-Recourse to the Issuer, the MLP and its Restricted Subsidiaries;
     (b) except as permitted pursuant to Section 10.8, such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the Issuer,
the MLP or any Restricted Subsidiary unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Issuer, the
MLP or such Restricted Subsidiary than those that might be obtained at the time
from Persons who are not Affiliates of the MLP;
Schedule B

 



--------------------------------------------------------------------------------



 



     (c) such Subsidiary is a Person with respect to which none of the Issuer,
the MLP or any of the Restricted Subsidiaries has any direct or indirect
obligation (i) to subscribe for additional Equity Interests, except Non-Recourse
equity contribution obligations in connection with a Project Financing to the
extent the equity contribution is permitted under Section 10.2 at the time of
entry into the equity contribution agreement and at the time of the making of
each equity contribution, or (ii) to maintain or preserve such Person’s
financial condition, or, except to the extent such obligations are Non-Recourse
to the Issuer, the MLP and its Restricted Subsidiaries, to cause such Person to
achieve any specified levels of operating results;
     (d) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided any credit support for any Indebtedness of the Issuer, the MLP or any
Restricted Subsidiary;
     (e) the Investments in such Person were permitted under Section 10.2 as of
the time of the designation; and
     (f) none of the following may be designated as an Unrestricted Subsidiary:
(i) the Issuer, WIC, or any GP LLC, and (ii) any Subsidiary owning directly or
indirectly any Investment in the Issuer, WIC, CIG, SNG, or any GP LLC.
     Any designation of a Subsidiary of the MLP as an Unrestricted Subsidiary
will be evidenced to the holders of the Notes by a certificate of an officer of
the MLP certifying that such designation complied with the preceding conditions
and was permitted by Section 10.14(e). If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Indebtedness of such Subsidiary will be
deemed to be incurred by a Restricted Subsidiary of the MLP as of such date and,
if such Indebtedness is not permitted to be incurred as of such date pursuant to
Section 10.3, the MLP, and, if applicable, such Restricted Subsidiary, will be
in default of such covenant.
     The MLP or the Issuer may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary pursuant to Section 10.14(f), provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the MLP of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (i) such Indebtedness
is permitted pursuant to Section 10.3; and (ii) no Default would be in existence
following such designation.
          “USA Patriot Act” means Public Law 107-56 of the United States of
America, United and Strengthening America by Providing Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001.
          “WIC” means Wyoming Interstate Company, Ltd., a Colorado limited
partnership.
          “Wholly Owned Subsidiary” means, with respect to a Person, any
Subsidiary of such Person, all of the Equity Interests of which are directly or
indirectly (through one or more Subsidiaries) owned by such Person, excluding
directors’ qualifying shares if applicable.
          “Withdrawal Liability” has the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.
Schedule B

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
DISCLOSURE MATERIALS
None.

Schedule 5.3



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
SUBSIDIARIES, AFFILIATES, SENIOR OFFICERS AND MATERIAL EQUITY
INVESTMENTS
MLP SUBSIDIARIES

          Subsidiary   Jurisdiction of   Percentage of     Organization   Equity
Interests Owned
El Paso Pipeline Partners Operating Company, L.L.C.
  Delaware   100% owned by El Paso Pipeline Partners, L.P.
 
       
WIC Holdings Company, L.L.C.
  Delaware   100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
 
       
El Paso Wyoming Gas Supply Company, L.L.C.
  Delaware   100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
 
       
EPPP SNG GP Holdings L.L.C.
  Delaware   100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
 
       
EPPP CIG GP Holdings, L.L.C.
  Delaware   100% owned by El Paso Pipeline Partners Operating Company, L.L.C.
 
       
Wyoming Interstate Company, Ltd.
  Colorado   50% general partnership interest owned by WIC Holdings Company,
L.L.C.;
50% limited partnership interest owned by El Paso Wyoming Gas Supply Company,
L.L.C.

MATERIAL EQUITY INVESTMENTS OF MLP AND THE ISSUER IN OTHER BUSINESS ENTITIES

                  Jurisdiction of       Name and Type of   Formation of     Name
of Investor   Business Entity   Business Entity   Extent of Investment
EPPP CIG GP Holdings L.L.C.; El Paso Noric Investments III, L.L.C.
  Colorado Interstate
Gas Company,
general partnership   Delaware   10% general partner interest owned by EPPP CIG
GP Holdings L.L.C.;
90% general partner interest owned by El

Schedule 5.4



--------------------------------------------------------------------------------



 



             
 
          Paso Noric Investments III, L.L.C.
 
           
EPPP SNG GP Holdings L.L.C.; El Paso SNG Holding Company, L.L.C.
  Southern Natural
Gas Company,
general partnership   Delaware   10% general partner interest owned by EPPP SNG
GP Holdings L.L.C.;
90% general partner interest owned by El Paso SNG Holding Company, L.L.C.

GENERAL PARTNER SENIOR OFFICERS

      Name   Title
James C. Yardley
  President and Chief Executive Officer
Robert W. Baker
  Executive Vice President and General Counsel
James J. Cleary
  Senior Vice President
Norman G. Holmes
  Senior Vice President
Daniel B. Martin
  Senior Vice President
Katherine A. Murray
  Senior Vice President
Susan B. Ortenstone
  Senior Vice President
John R. Sult
  Senior Vice President, Chief Financial Officer and Controller
John J. Hopper
  Vice President and Treasurer
Marguerite Woung-Chapman
  Vice President and Corporate Secretary

ISSUER SENIOR OFFICERS

      Name   Title
James C. Yardley
  President and Chief Executive Officer
Robert W. Baker
  Executive Vice President and General Counsel
James J. Cleary
  Senior Vice President
Norman G. Holmes
  Senior Vice President
Daniel B. Martin
  Senior Vice President
Katherine A. Murray
  Senior Vice President
Susan B. Ortenstone
  Senior Vice President
John R. Sult
  Senior Vice President, Chief Financial Officer and Controller
John J. Hopper
  Vice President and Treasurer
Marguerite Woung-Chapman
  Vice President and Corporate Secretary

Schedule 5.4



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
FINANCIAL STATEMENTS
SEC Form 10-K for the year ended December 31, 2007 and SEC Form 10-Q for the
quarter ended June 30, 2008.

Schedule 5.5



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
EXISTING INDEBTEDNESS
A. INDEBTEDNESS OF THE MLP, THE ISSUER AND THEIR RESTRICTED SUBSIDIARIES AS OF
JUNE 30, 2008

          Description of Indebtedness   Outstanding Balance
MLP and ISSUER:

Credit Agreement among Issuer, WIC, MLP
and Bank of America, N.A.
  $495,000,000
(includes Issuer’s
$210,000,000
Indebtedness and
Guaranty of WIC’s
$285,000,000
Indebtedness)
 
       
WIC:

Credit Agreement among Issuer, WIC, MLP
and Bank of America, N.A.
  $285,000,000
(included in MLP and
Issuer Indebtedness)
 
       
WIC:

Facilities Lease Agreement between WYCO Development LLC as Secured Party and WIC
as Debtor, dated as of December 1, 1999 (original amount of lease: $12,018,616
and outstanding amount as of August 31, 2008: $8,022,408).
  $ 8,022,408  

B. ADDITIONAL INDEBTEDNESS SUBSEQUENT TO JUNE 30, 2008

         
MLP and ISSUER:
       
 
       
Note Purchase Agreement dated as of
September ___, 2008, among
the Issuer, the MLP and EPC

  $ 10,000,000  

SCHEDULE 5.15

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.18
ENVIRONMENTAL MATTERS
None.
Schedule 5.18

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.1
EXISTING LIENS
Facilities Lease Agreement between WYCO Development LLC as Secured Party and WIC
as Debtor, dated as of December 1, 1999 (original amount of lease: $12,018,616
and outstanding amount as of August 31, 2008: $8,022,408).
Schedule 10.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.9
BURDENSOME AGREEMENTS
Credit Agreement dated as of November 21, 2007 among Issuer, WIC, MLP, Bank of
America, N.A. and the lenders party thereto.
Note Purchase Agreement dated as of September 30, 2008 among the Issuer, the MLP
and EPC.
Schedule 10.9

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(a)
[FORM OF SERIES A SENIOR NOTE]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
7.76% SENIOR NOTE, SERIES 2008-A
DUE SEPTEMBER 30, 2011

     
No. A-[___]
  [Date]
$[______]
  PPN: 28370T A*0

          FOR VALUE RECEIVED, the undersigned, EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C., a Delaware limited liability company (“Issuer”),
promises to pay to [______], or registered assigns, the principal sum of
$[______] on September 30, 2011, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 7.76% per annum from the date hereof, payable semiannually in arrears on
the last day of March and September in each year, commencing on March 31, 2009,
until the principal hereof shall have become due and payable (whether at
maturity, on prepayment or otherwise), and (b) to the extent permitted by
applicable law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of Make-Whole
Amount (as defined in the Note Purchase Agreement referred to below), payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to 2% over the rate of
interest specified in clause (a) above.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Issuer shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September [ ],
2008 (as from time to time amended, the “Note Purchase Agreement”), among the
Issuer, the MLP, and the respective Purchasers named therein and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6.2 of the Note Purchase Agreement.
          This Note has been registered with the Issuer and, as provided in the
Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be
Exhibit 1.1(a)

 



--------------------------------------------------------------------------------



 



issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Parent Guaranty dated as of September
o, 2008 of the MLP as the parent of the Issuer, as amended or supplemented from
time to time.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:           Name:           Title:        

Exhibit 1.1(a)

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(b)
[FORM OF SERIES B SENIOR NOTE]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
7.93% SENIOR NOTE, SERIES 2008-B
DUE SEPTEMBER 30, 2012

     
No. B-[___]
  [Date]
$[______]
  PPN: 28370T A@8

          FOR VALUE RECEIVED, the undersigned, EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C., a Delaware limited liability company (“Issuer”),
promises to pay to [______], or registered assigns, the principal sum of
$[______] on September 30, 2012, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 7.93% per annum from the date hereof, payable semiannually in arrears on
the last day of March and September in each year, commencing on March 31, 2009,
until the principal hereof shall have become due and payable (whether at
maturity, on prepayment or otherwise), and (b) to the extent permitted by
applicable law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of Make-Whole
Amount (as defined in the Note Purchase Agreement referred to below), payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to 2% over the rate of
interest specified in clause (a) above.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Issuer shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September [ ],
2008 (as from time to time amended, the “Note Purchase Agreement”), among the
Issuer, the MLP, and the respective Purchasers named therein and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6.2 of the Note Purchase Agreement.
          This Note has been registered with the Issuer and, as provided in the
Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be
Exhibit 1.1(b)

 



--------------------------------------------------------------------------------



 



issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Parent Guaranty dated as of September
[ ], 2008 of the MLP as the parent of the Issuer, as amended or supplemented
from time to time.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:           Name:           Title:        

Exhibit 1.1(b)

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(c)
[FORM OF SERIES C SENIOR NOTE]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
8.00% SENIOR NOTE, SERIES 2008-C
DUE SEPTEMBER 30, 2013

     
No. C-[___]
  [Date]
$[______]
  PPN: 28370T A#6

          FOR VALUE RECEIVED, the undersigned, EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C., a Delaware limited liability company (“Issuer”),
promises to pay to [______], or registered assigns, the principal sum of
$[______] on September 30, 2013, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 8.00% per annum from the date hereof, payable semiannually in arrears on
the last day of March and September in each year, commencing on March 31, 2009,
until the principal hereof shall have become due and payable (whether at
maturity, on prepayment or otherwise), and (b) to the extent permitted by
applicable law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of Make-Whole
Amount (as defined in the Note Purchase Agreement referred to below), payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to 2% over the rate of
interest specified in clause (a) above.
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Issuer shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to a Note Purchase Agreement dated as of September [ ],
2008 (as from time to time amended, the “Note Purchase Agreement”), among the
Issuer, the MLP, and the respective Purchasers named therein and is entitled to
the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6.2 of the Note Purchase Agreement.
          This Note has been registered with the Issuer and, as provided in the
Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be
Exhibit 1.1(c)

 



--------------------------------------------------------------------------------



 



issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Make-Whole Amount) and with the effect provided in the Note Purchase
Agreement.
          Payment of the principal of, and interest and Make-Whole Amount, if
any, on this Note, and all other amounts due under the Note Purchase Agreement,
is guaranteed pursuant to the terms of a Parent Guaranty dated as of September
[ ], 2008 of the MLP as the parent of the Issuer, as amended or supplemented
from time to time.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:           Name:           Title:        

Exhibit 1.1(c)

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(d)
[FORM OF SERIES D SENIOR NOTE]
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM.
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
FLOATING RATE SENIOR NOTE, SERIES 2008-D
DUE SEPTEMBER 30, 2012

     
No. D-[______]
  [Date]
$[______]
  PPN: 28370T B*9

          FOR VALUE RECEIVED, the undersigned, EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C., a Delaware limited liability company (“Issuer”),
promises to pay to [______], or registered assigns, the principal sum of
$[______] on September 30, 2012, with interest (computed on the basis of a
360-day year and actual days elapsed) (a) on the unpaid balance thereof at a
floating rate equal to the Applicable Floating Rate (as defined in the Note
Purchase Agreement referred to below) from the date hereof, payable quarterly in
arrears on the last day of March, June, September and December in each year,
commencing on December 31, 2008, until the principal hereof shall have become
due and payable (whether at maturity, on prepayment or otherwise), and (b) to
the extent permitted by applicable law, on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of LIBOR Breakage Amount (as defined in the Note Purchase
Agreement referred to below), payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to 2% over the rate of interest specified in clause (a) above.
          Payments of principal of, interest on and any LIBOR Breakage Amount
with respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in New York, New York
or at such other place as the Issuer shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
          This Note is one of a series of Floating Rate Senior Notes (herein
called the “Notes”) issued pursuant to a Note Purchase Agreement dated as of
September [ ], 2008 (as from time to time amended, the “Note Purchase
Agreement”), among the Issuer, the MLP, and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) to
have made the representations set forth in Section 6.2 of the Note Purchase
Agreement.
          This Note has been registered with the Issuer and, as provided in the
Note Purchase Agreement, upon surrender of this Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be
Exhibit 1.1(d)

 



--------------------------------------------------------------------------------



 



issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Issuer may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement but not otherwise.
          If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable LIBOR Breakage Amount) and with the effect provided in the Note
Purchase Agreement.
          Payment of the principal of, and interest and LIBOR Breakage Amount,
if any, on this Note, and all other amounts due under the Note Purchase
Agreement, is guaranteed pursuant to the terms of a Parent Guaranty dated as of
September [ ], 2008 of the MLP as the parent of the Issuer, as amended or
supplemented from time to time.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.

            EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
      By:           Name:           Title:        

Exhibit 1.1(d)

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.3(a)
[FORM OF SUBSIDIARY GUARANTY]
          THIS GUARANTY (this “Guaranty”) dated [______], 2008 is made by the
undersigned (the “Guarantor”), in favor of the holders from time to time of the
Notes hereinafter referred to, including each purchaser named in the Note
Purchase Agreement hereinafter referred to, and their respective successors and
assigns (collectively, the “Holders” and each individually, a “Holder”).
W I T N E S S E T H:
          WHEREAS, EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a
Delaware limited liability company (“Issuer”), and the Holders have entered into
a Note Purchase Agreement dated as of September o, 2008 (the Note Purchase
Agreement as amended, supplemented, restated or otherwise modified from time to
time in accordance with its terms and in effect, the “Note Purchase Agreement”);
          WHEREAS, the Note Purchase Agreement provides for the issuance by the
Issuer of $175,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement);
          WHEREAS, the Issuer directly or indirectly owns all or a substantial
portion of the issued and outstanding capital stock or membership interests, as
the case may be, of the Guarantor and, by virtue of such ownership and
otherwise, such Guarantor will derive substantial benefits from the purchase by
the Holders of the Issuer’s Notes; and
          WHEREAS, pursuant to Section 9.7 of the Note Purchase Agreement, the
Guarantor is required to execute and deliver this Guaranty;
          NOW, THEREFORE, in consideration of the premises and other benefits to
the Guarantor and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Guarantor makes this Guaranty as
follows:
          SECTION 1. Definitions. Any capitalized terms not otherwise herein
defined shall have the meanings attributed to them in the Note Purchase
Agreement.
          SECTION 2. Guaranty. The Guarantor unconditionally and irrevocably
guarantees to the Holders the due, prompt and complete payment by the Issuer of
the principal of, make-whole amount, prepayment premium or breakage costs, if
any, and interest on, and each other amount due under, the Notes or the Note
Purchase Agreement, when and as the same shall become due and payable (whether
at stated maturity or by required or optional prepayment or by acceleration or
otherwise) in accordance with the terms of the Notes and the Note Purchase
Agreement (the Notes and the Note Purchase Agreement being sometimes hereinafter
collectively referred to as the “Note Documents” and the amounts payable by the
Issuer under the Note Documents, and all other monetary obligations of the
Issuer thereunder (including any attorneys’ fees and expenses), being sometimes
collectively hereinafter referred to as the “Obligations”). This Guaranty is a
guaranty of payment and not just of collectability and is in no
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



way conditioned or contingent upon any attempt to collect from the Issuer or
upon any other event, contingency or circumstance whatsoever. If for any reason
whatsoever the Issuer shall fail or be unable duly, punctually and fully to pay
such amounts as and when the same shall become due and payable, the Guarantor,
without demand, presentment, protest or notice of any kind, will forthwith pay
or cause to be paid such amounts to the Holders under the terms of such Note
Documents, in lawful money of the United States, at the place specified in the
Note Purchase Agreement, or perform or comply with the same or cause the same to
be performed or complied with, together with interest (to the extent provided
for under such Note Documents) on any amount due and owing from the Issuer. The
Guarantor, promptly after demand, will pay to the Holders the reasonable costs
and expenses of collecting such amounts or otherwise enforcing this Guaranty,
including, without limitation, the reasonable fees and expenses of counsel.
Notwithstanding the foregoing, the right of recovery against the Guarantor under
this Guaranty is limited to the extent it is judicially determined with respect
to any Guarantor that entering into this Guaranty would violate Section 548 of
the United States Bankruptcy Code or any comparable provisions of any state law,
in which case such Guarantor shall be liable under this Guaranty only for
amounts aggregating up to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any state law.
          SECTION 3. Guarantor’s Obligations Unconditional. The obligations of
the Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of the Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim the Guarantor or any other person may have
against the Issuer or any other person, and to the full extent permitted by
applicable law shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not the Guarantor or the Issuer shall have any
knowledge or notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
     (c) any failure, omission or delay on the part of the Issuer to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise,

 



--------------------------------------------------------------------------------



 



settlement, release or other action or inaction under or in respect of any of
the Note Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Issuer, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to either of the Issuer, any
other Guarantor or any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of either of the Issuer or any Guarantor
into or with any other Person, or any sale, lease or transfer of any of the
assets of the Issuer or any Guarantor to any other person;
     (i) any change in the ownership of any shares of capital stock of either of
the Issuer or any change in the corporate relationship between either of the
Issuer and any Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any other Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty; or
     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense (other than the defense of payment) or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against any
Guarantor.

 



--------------------------------------------------------------------------------



 



          SECTION 4. Full Recourse Obligations. The obligations of the Guarantor
set forth herein constitute the full recourse obligations of such Guarantor
enforceable against it (subject to the last sentence of Section 2) to the full
extent of all its assets and properties.
          SECTION 5. Waiver. The Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Issuer of any breach or default by
such Guarantor or the Issuer with respect to any of the Obligations or any other
notice that may be required, by statute, rule of law or otherwise, to preserve
any rights of the Holders against such Guarantor, (c) presentment to or demand
of payment from the Issuer or any Guarantor with respect to any amount due under
any Note Document or protest for nonpayment or dishonor, (d) any right to the
enforcement, assertion or exercise by any of the Holders of any right, power,
privilege or remedy conferred in the Note Purchase Agreement or any other Note
Document or otherwise, (e) any requirement of diligence on the part of any of
the Holders, (f) any requirement to exhaust any remedies or to mitigate the
damages resulting from any default under any Note Document, (g) any notice of
any sale, transfer or other disposition by any of the Holders of any right,
title to or interest in the Note Purchase Agreement or in any other Note
Document and (h) any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge, release (other than a release of such
Guarantor herefrom pursuant to Section 1.3(c) of the Note Purchase Agreement) or
defense of a guarantor or surety (other than the defense of payment) or which
might otherwise limit recourse against such Guarantor.
          SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity.
Until all Obligations have been indefeasibly paid in full, the Guarantor agrees
not to take any action pursuant to any rights which may have arisen in
connection with this Guaranty to be subrogated to any of the rights (whether
contractual, under the United States Bankruptcy Code, as amended, including
Section 509 thereof, under common law or otherwise) of any of the Holders
against the Issuer or against any collateral security or guaranty or right of
offset held by the Holders for the payment of the Obligations. Until all
Obligations have been indefeasibly paid in full, the Guarantor agrees not to
take any action pursuant to any contractual, common law, statutory or other
rights of reimbursement, contribution, exoneration or indemnity (or any similar
right) from or against the Issuer which may have arisen in connection with this
Guaranty. So long as any Obligations remain outstanding, if any amount shall be
paid by or on behalf of the Issuer to any Guarantor on account of any of the
rights waived in this Section 6, such amount shall be held by such Guarantor in
trust, segregated from other funds of such Guarantor, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Holders (duly endorsed by such
Guarantor to the Holders, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Holders may determine. The
provisions of this Section 6 shall survive the term of this Guaranty and the
payment in full of the Obligations.
          SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by such Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Issuer or any other person, or upon or as a result of the appointment of a

 



--------------------------------------------------------------------------------



 



custodian, receiver, trustee or other officer with similar powers with respect
to the Issuer or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Issuer or any other
person of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of the principal amount of the Notes and all other
Obligations shall be deemed to have been accelerated with the same effect as if
any Holder had accelerated the same in accordance with the terms of the Note
Purchase Agreement or other applicable Note Document, and such Guarantor shall
forthwith pay such principal amount, make-whole amount, prepayment premium or
breakage costs, if any, and interest thereon and any other amounts guaranteed
hereunder without further notice or demand.
          SECTION 8. Term of Agreement. This Guaranty and all guaranties,
covenants and agreements of the Guarantor contained herein shall continue in
full force and effect and shall not be discharged until such time as all of the
Obligations shall be paid and performed in full and all of the agreements of
such Guarantor hereunder shall be duly paid and performed in full; provided that
the Guarantor shall be automatically and immediately released herefrom without
any further act by any Person as provided in Section 1.3(c) of the Note Purchase
Agreement.
          SECTION 9. Representations and Warranties. The Guarantor represents
and warrants to each Holder that:
     (a) it is a corporation, limited partnership or limited liability company,
as the case may be, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has the corporate, limited
partnership or limited liability company, as the case may be, power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged;
     (b) it has the corporate, limited partnership or limited liability company,
as the case may be, power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guaranty, and has taken all
necessary corporate, limited partnership or limited liability company, as the
case may be, action to authorize its execution, delivery and performance of this
Guaranty;
     (c) this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
     (d) the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and will not result in or require the creation or
imposition of any

 



--------------------------------------------------------------------------------



 



Lien on any of the properties, revenues or assets of the Guarantor pursuant to
the provisions of any material contractual obligation of the Guarantor or any
requirement of law;
     (e) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority is required as to the
Guarantor in connection with the execution, delivery or performance of this
Guaranty by the Guarantor or the validity or enforceability of this Guaranty;
and
     (f) the execution, delivery and performance of this Guaranty by the
Guarantor will not violate any provision of any order, judgment, writ, award or
decree of any court, arbitrator or Governmental Authority, domestic or foreign,
applicable to the Guarantor or of the certificate or articles of incorporation,
by-laws, certificate of formation, articles of organization or operating
agreement, as applicable, of the Guarantor or of any securities issued by the
Guarantor.
          SECTION 10. Notices. All notices and communications provided for
hereunder shall be in writing and sent (a) by facsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid), addressed (a) if to the Issuer or any
Holder at the address or telecopy number set forth in the Note Purchase
Agreement or (b) if to the Guarantor, in care of the Issuer at the Issuer’s
address or telecopy number set forth in the Note Purchase Agreement, or in each
case at such other address or telecopy number as the Issuer, any Holder or the
Guarantor shall from time to time designate in writing to the other parties. Any
notice so addressed shall be deemed to be given when actually received.
          SECTION 11. Survival. All warranties, representations and covenants
made by the Guarantor herein or in any certificate or other instrument delivered
by it or on its behalf hereunder shall be considered to have been relied upon by
the Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders. All statements in
any such certificate or other instrument shall constitute warranties and
representations by the Guarantor hereunder.
          SECTION 12. Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York or federal court sitting in New York City, Borough of Manhattan,
over any suit, action or proceeding arising out of or relating solely to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 



--------------------------------------------------------------------------------



 



     (b) The Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.2(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
     (c) The Issuer consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 12(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it. The Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
     (d) Nothing in this Section 12 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) THE GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
          SECTION 13. Miscellaneous. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the Guarantor hereby waives any provision of law that renders
any provisions hereof prohibited or unenforceable in any respect. The terms of
this Guaranty shall be binding upon, and inure to the benefit of, the Guarantor
and the Holders and their respective successors and assigns. No term or
provision of this Guaranty may be changed, waived, discharged or terminated
orally, but only by an instrument in writing signed by the Guarantor and each
Holder, except for a release and discharge of this Guaranty permitted by, and in
compliance with, Section 1.3(c) of the Note Purchase Agreement. The section and
paragraph headings in this Guaranty are for convenience of reference only and
shall not modify, define, expand or limit any of the terms or provisions hereof,
and all references herein to numbered sections, unless otherwise indicated, are
to sections in this Guaranty. This Guaranty shall be construed and enforced in
accordance

 



--------------------------------------------------------------------------------



 



with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

            [SUBSIDIARY GUARANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT 1.3(b)
[FORM OF PARENT GUARANTY]
          THIS PARENT GUARANTY (this “Guaranty”) dated [______], 2008 is made by
EL PASO PIPELINE PARTNERS, L.P., a Delaware limited partnership (“Guarantor”),
in favor of the holders from time to time of the Notes hereinafter referred to,
including each purchaser named in the Note Purchase Agreement hereinafter
referred to, and their respective successors and assigns (collectively, the
“Holders” and each individually, a “Holder”).
W I T N E S S E T H:
          WHEREAS, EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a
Delaware limited liability company (“Issuer”), and the Holders have entered into
a Note Purchase Agreement dated as of September [ ], 2008 (the Note Purchase
Agreement as amended, supplemented, restated or otherwise modified from time to
time in accordance with its terms and in effect, the “Note Purchase Agreement”);
          WHEREAS, the Note Purchase Agreement provides for the issuance by the
Issuer of $175,000,000 aggregate principal amount of Notes (as defined in the
Note Purchase Agreement);
          WHEREAS, Guarantor directly or indirectly owns all of the issued and
outstanding membership interests or partnership interests, as the case may be,
of the Issuer and, by virtue of such ownership and otherwise, Guarantor will
derive substantial benefits from the purchase by the Holders of the Issuer’s
Notes;
          WHEREAS, it is a condition precedent to the obligation of the Holders
to purchase the Notes that Guarantor shall have executed and delivered this
Guaranty to the Holders; and
          WHEREAS, Guarantor desires to execute and deliver this Guaranty to
satisfy the conditions described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the premises and other benefits to
Guarantor and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Guarantor makes this Guaranty as follows:
          SECTION 1. Definitions. Any capitalized terms not otherwise herein
defined shall have the meanings attributed to them in the Note Purchase
Agreement.
          SECTION 2. Guaranty. Guarantor unconditionally and irrevocably
guarantees to the Holders the due, prompt and complete payment by the Issuer of
the principal of, make-whole amount, prepayment premium or breakage costs, if
any, and interest on, and each other amount due under, the Notes or the Note
Purchase Agreement, when and as the same shall become due and payable (whether
at stated maturity or by required or optional prepayment or by acceleration or
otherwise) in accordance with the terms of the Notes and the Note Purchase
Agreement (the Notes and the Note Purchase Agreement being sometimes hereinafter
collectively referred to as the “Note Documents” and the amounts payable by the
Issuer under the Note Documents, and all

 



--------------------------------------------------------------------------------



 



other monetary obligations of the Issuer thereunder (including any attorneys’
fees and expenses), being sometimes collectively hereinafter referred to as the
“Obligations”). This Guaranty is a guaranty of payment and not just of
collectability and is in no way conditioned or contingent upon any attempt to
collect from the Issuer or upon any other event, contingency or circumstance
whatsoever. If for any reason whatsoever the Issuer shall fail or be unable
duly, punctually and fully to pay such amounts as and when the same shall become
due and payable, Guarantor, without demand, presentment, protest or notice of
any kind, will forthwith pay or cause to be paid such amounts to the Holders
under the terms of such Note Documents, in lawful money of the United States, at
the place specified in the Note Purchase Agreement, or perform or comply with
the same or cause the same to be performed or complied with, together with
interest (to the extent provided for under such Note Documents) on any amount
due and owing from the Issuer. Guarantor, promptly after demand, will pay to the
Holders the reasonable costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel. Notwithstanding the foregoing, the right of
recovery against Guarantor under this Guaranty is limited to the extent it is
judicially determined with respect to Guarantor that entering into this Guaranty
would violate Section 548 of the United States Bankruptcy Code or any comparable
provisions of any state law, in which case Guarantor shall be liable under this
Guaranty only for amounts aggregating up to the largest amount that would not
render Guarantor’s obligations hereunder subject to avoidance under Section 548
of the United States Bankruptcy Code or any comparable provisions of any state
law.
          SECTION 3. Guarantor’s Obligations Unconditional. The obligations of
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of Guarantor, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense based upon any claim Guarantor or any other person may have against
the Issuer or any other person, and to the full extent permitted by applicable
law shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not Guarantor or the Issuer shall have any knowledge or
notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any person to perfect any interest in any collateral;
     (c) any failure, omission or delay on the part of the Issuer to conform or
comply with any term of any of the Note Documents or any other instrument or
agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note

 



--------------------------------------------------------------------------------



 



Document, or any other waiver, consent, extension, indulgence, compromise,
settlement, release or other action or inaction under or in respect of any of
the Note Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Issuer, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to either of the Issuer, any
other guarantor or any other person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of either of the Issuer or Guarantor into
or with any other Person, or any sale, lease or transfer of any of the assets of
the Issuer or Guarantor to any other person;
     (i) any change in the ownership of any shares of capital stock of either of
the Issuer or any change in the corporate relationship between either of the
Issuer and Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any other Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in any other guaranty; or
     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense (other than the defense of payment) or discharge of the liabilities of a
guarantor or surety or which might otherwise limit recourse against Guarantor.

 



--------------------------------------------------------------------------------



 



          SECTION 4. Full Recourse Obligations. The obligations of Guarantor set
forth herein constitute the full recourse obligations of Guarantor enforceable
against it (subject to the last sentence of Section 2) to the full extent of all
its assets and properties.
          SECTION 5. Waiver. Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to Guarantor of the incurrence of any of the Obligations,
notice to Guarantor or the Issuer of any breach or default by Guarantor or the
Issuer with respect to any of the Obligations or any other notice that may be
required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against Guarantor, (c) presentment to or demand of payment from the
Issuer or Guarantor with respect to any amount due under any Note Document or
protest for nonpayment or dishonor, (d) any right to the enforcement, assertion
or exercise by any of the Holders of any right, power, privilege or remedy
conferred in the Note Purchase Agreement or any other Note Document or
otherwise, (e) any requirement of diligence on the part of any of the Holders,
(f) any requirement to exhaust any remedies or to mitigate the damages resulting
from any default under any Note Document, (g) any notice of any sale, transfer
or other disposition by any of the Holders of any right, title to or interest in
the Note Purchase Agreement or in any other Note Document and (h) any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge, release (other than a release of Guarantor herefrom pursuant to
Section 1.3(c) of the Note Purchase Agreement) or defense of a guarantor or
surety (other than the defense of payment) or which might otherwise limit
recourse against Guarantor.
          SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity.
Until all Obligations have been indefeasibly paid in full, Guarantor agrees not
to take any action pursuant to any rights which may have arisen in connection
with this Guaranty to be subrogated to any of the rights (whether contractual,
under the United States Bankruptcy Code, as amended, including Section 509
thereof, under common law or otherwise) of any of the Holders against the Issuer
or against any collateral security or guaranty or right of offset held by the
Holders for the payment of the Obligations. Until all Obligations have been
indefeasibly paid in full, Guarantor agrees not to take any action pursuant to
any contractual, common law, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
the Issuer which may have arisen in connection with this Guaranty. So long as
any Obligations remain outstanding, if any amount shall be paid by or on behalf
of the Issuer to Guarantor on account of any of the rights waived in this
Section 6, such amount shall be held by Guarantor in trust, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be
turned over to the Holders (duly endorsed by Guarantor to the Holders, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Holders may determine. The provisions of this Section 6
shall survive the term of this Guaranty and the payment in full of the
Obligations.
          SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned by such Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
either of the Issuer or any other person, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to

 



--------------------------------------------------------------------------------



 



either of the Issuer or other person or any substantial part of its property, or
otherwise, all as though such payment had not been made. If an event permitting
the acceleration of the maturity of the principal amount of the Notes shall at
any time have occurred and be continuing, and such acceleration shall at such
time be prevented by reason of the pendency against the Issuer or any other
person of a case or proceeding under a bankruptcy or insolvency law, Guarantor
agrees that, for purposes of this Guaranty and its obligations hereunder, the
maturity of the principal amount of the Notes and all other Obligations shall be
deemed to have been accelerated with the same effect as if any Holder had
accelerated the same in accordance with the terms of the Note Purchase Agreement
or other applicable Note Document, and Guarantor shall forthwith pay such
principal amount, make-whole amount, prepayment premium or breakage costs, if
any, and interest thereon and any other amounts guaranteed hereunder without
further notice or demand.
          SECTION 8. Term of Agreement. This Guaranty and all guaranties,
covenants and agreements of Guarantor contained herein shall continue in full
force and effect and shall not be discharged until such time as all of the
Obligations shall be paid and performed in full and all of the agreements of
Guarantor hereunder shall be duly paid and performed in full; provided that
Guarantor shall be automatically and immediately released herefrom without any
further act by any Person as provided in Section 1.3(c) of the Note Purchase
Agreement.
          SECTION 9. RESERVED.
          SECTION 10. Notices. All notices and communications provided for
hereunder shall be in writing and sent (a) by facsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid), addressed (a) if to the Issuer or any
Holder at the address or telecopy number set forth in the Note Purchase
Agreement or (b) if to Guarantor, in care of the Issuer at the Issuer’ address
or telecopy number set forth in the Note Purchase Agreement, or in each case at
such other address or telecopy number as the Issuer, any Holder or Guarantor
shall from time to time designate in writing to the other parties. Any notice so
addressed shall be deemed to be given when actually received.
          SECTION 11. Survival. All warranties, representations and covenants
made by Guarantor herein or in any certificate or other instrument delivered by
it or on its behalf hereunder shall be considered to have been relied upon by
the Holders and shall survive the execution and delivery of this Guaranty,
regardless of any investigation made by any of the Holders. All statements in
any such certificate or other instrument shall constitute warranties and
representations by Guarantor hereunder.
          SECTION 12. Jurisdiction and Process; Waiver of Jury Trial.
     (a) Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York or federal court sitting in New York City, Borough of Manhattan, over
any suit, action or proceeding arising out of or relating solely to this
Agreement or the Notes. To the fullest extent permitted by applicable law,
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such

 



--------------------------------------------------------------------------------



 



court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) Guarantor agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.2(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.
     (c) The Issuer consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 12(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it. Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.
     (d) Nothing in this Section 12 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the Issuer
in the courts of any appropriate jurisdiction or to enforce in any lawful manner
a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT
TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH.
          SECTION 13. Miscellaneous. Any provision of this Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, Guarantor hereby waives any provision of law that renders any
provisions hereof prohibited or unenforceable in any respect. The terms of this
Guaranty shall be binding upon, and inure to the benefit of, Guarantor and the
Holders and their respective successors and assigns. No term or provision of
this Guaranty may be changed, waived, discharged or terminated orally, but only
by an instrument in writing signed by Guarantor and each Holder, except for a
release and discharge

 



--------------------------------------------------------------------------------



 



of this Guaranty permitted by, and in compliance with, Section 1.3(c) of the
Note Purchase Agreement. The section and paragraph headings in this Guaranty are
for convenience of reference only and shall not modify, define, expand or limit
any of the terms or provisions hereof, and all references herein to numbered
sections, unless otherwise indicated, are to sections in this Guaranty. This
Guaranty shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

            EL PASO PIPELINE PARTNERS, L.P.
      By:   El Paso Pipeline GP Company L.L.C., its general partner            
                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)
FORM OF OPINIONS OF COUNSEL
TO THE ISSUER AND THE MLP
A. General Counsel Opinion
[Opinion of General Counsel to Issuer]
[LETTERHEAD OF EL PASO PIPELINE GP COMPANY, LLC]
[                    ] ___, 2008
The Purchasers under the
Note Purchase Agreement
     Re: Note Purchase Agreement for El Paso Pipeline Partners Operating
Company, L.L.C.
Ladies/Gentlemen:
     This opinion letter is furnished to you in connection with the Note
Purchase Agreement, dated as of [                    ] ___, 2008 (the “Note
Purchase Agreement”), among E1 Paso Pipeline Partners Operating Company, LLC, a
Delaware limited liability company (the “Issuer”), El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the “MLP”, together with the Issuer, the
“Opinion Parties”), and the Purchasers party thereto from time to time
(“Purchasers”). Unless the context otherwise requires, all capitalized terms
used but not defined herein have the meanings assigned to such terms in the Note
Purchase Agreement.
     I am the Executive Vice President and General Counsel of El Paso Pipeline
GP Company, L.L.C., a Delaware limited liability company (the “GP”), the general
partner of MLP and I, or attorneys under my supervision and direction, have
acted as counsel for GP and the Opinion Parties in connection with the
preparation, execution and delivery of the Note Purchase Agreement and the other
Opinion Documents (hereinafter defined).
     In that connection, I, or attorneys under my supervision and direction,
have examined:

  (1)   an executed counterpart of the Note Purchase Agreement;     (2)   an
executed counterpart of the Parent Guaranty;     (3)   executed counterparts of
the Notes (together with the Note Purchase Agreement and Parent Guaranty, the
“Opinion Documents”);     (4)   (a) true and correct copies of the certificate
of formation and the certificate of limited partnership, and the limited
partnership agreement and the limited liability company agreement, as amended to
date, of each Opinion Party, as the case may be, and (b) a copy of the
certificate of good standing of each Opinion Party, dated as of a recent date,
issued by the Secretary of State of the State of Delaware; and

 



--------------------------------------------------------------------------------



 



  (5)   other documents furnished to me by the Opinion Parties pursuant to or in
connection with the Opinion Documents.

     I, or attorneys under my supervision and direction, have also examined the
originals, or copies, certified or otherwise identified to our satisfaction, of
the agreements, instruments and other documents, and all of the orders, writs,
judgments, awards, injunctions and decrees, which affect or purport to affect
each Opinion Party’s ability to enter into and to perform its obligations under
the Opinion Documents. In addition, I, or attorneys under my supervision and
direction, have examined the originals, or copies certified or otherwise
identified to our satisfaction, of such other corporate records of the Opinion
Parties, certificates of public officials and of officers of the Opinion
Parties, and such other agreements, instruments and other documents, as I have
deemed necessary or appropriate as a basis for the opinions hereinafter
expressed. In all such examinations, I, or such attorneys under my supervision
and direction, have assumed the legal capacity of all natural persons executing
agreements and documents, the genuineness of all signatures on original,
certified or reproduction copies of agreements and documents of all parties
(other than, with respect to the Opinion Documents, the Opinion Parties), the
authenticity of original and certified documents and the conformity to original
or certified copies of all copies submitted to such attorneys or me as conformed
or reproduction copies. As to various questions of fact relevant to the opinions
expressed herein, I have relied upon, and assumed the accuracy of,
representations and warranties contained in the Opinion Documents and
certificates and oral or written statements and other information of or from
public officials, officers and/or representatives of the Opinion Parties and
others.
     The opinions expressed below are limited to the federal laws of the United
States and, to the extent relevant hereto, the Delaware Limited Liability
Company Act and the Delaware Limited Partnership Act, each as currently in
effect. I assume no obligation to supplement this opinion if any applicable laws
change after the date hereof or if I become aware of any facts that might change
the opinions expressed herein after the date hereof.
     Based on the foregoing and upon such investigation as I, or attorneys under
my supervision and direction, have deemed necessary, and subject to the
limitations, qualifications and assumptions set forth herein, I am of the
following opinion:

  (1)   Each Opinion Party (i) is a limited partnership or limited liability
company, as the case may be, duly formed and validly existing in good standing
under the laws of the State of Delaware and (ii) possesses all the limited
partnership or limited liability company powers, as the case may be, to execute,
deliver and perform the Opinion Documents to which it is a party and, in the
case of the Issuer, to issue and sell the Notes.     (2)   The execution,
delivery, and performance by each Opinion Party of each Opinion Document to
which it is a party:

  (a)   are within the each Opinion Party ’s limited partnership or limited
liability company powers, as the case may be, and have been duly authorized by
all necessary limited partnership or limited liability company action of or by
the Opinion Parties;

 



--------------------------------------------------------------------------------



 



  (b)   do not and will not contravene the Opinion Party’s certificate of
formation or certificate of limited partnership and limited partnership or
limited liability company agreements, as the case may be, as amended to date;  
  (c)   do not and will not contravene any U.S. federal law or regulation
applicable to the Opinion Parties (excluding provisions of U.S. federal law
expressly referred to in and covered by the opinion of Bracewell & Giuliani LLP
dated the date hereof and delivered to you in connection with the transactions
contemplated hereby) or any provision of the Delaware Limited Liability Company
Act or the Delaware Limited Partnership Act applicable to the Opinion Parties;
and     (d)   do not and will not contravene any order, writ, injunction or
decree of any court or Governmental Authority applicable to any Opinion Party.

  (3)   Each Opinion Document has been duly executed and delivered by each
Opinion Party to which it is a party.     (4)   No authorization or approval or
other action by, and no notice to or filing with, any U.S. federal governmental
authority or regulatory body (including, without limitation, the Federal Energy
Regulatory Commission), or any Delaware governmental authority or regulatory
body pursuant to the Delaware Limited Liability Company Act or the Delaware
Limited Partnership Act, is required for the due execution, delivery and
performance by each Opinion Party of any Opinion Document to which it is a
party, except for:

  (a)   authorizations, approvals and other actions that have been obtained or
taken and notices and filings that have been made, in each case that are in full
force and effect; and     (b)   authorizations, approvals, other actions,
notices and filings required in the ordinary course of business in connection
with the performance by each Opinion Party of its obligations under certain
covenants and warranties contained in the Opinion Documents to which it is a
party and pursuant to securities and other laws that may be applicable to the
disposition of the Notes.

  (5)   To the best of my knowledge, there is no action, suit or proceeding
pending or overtly threatened against or involving the Opinion Parties (a) that,
in my judgment (taking into account the exhaustion of all appeals), would have a
Material Adverse Effect (provided that this opinion does not address any
actions, suits, or proceedings that have been disclosed in the annual report on
form 10-K for the fiscal year ended December 31, 2007 or the quarterly report on
form 10-Q for the quarter ended June 30, 2008, filed by the MLP with the
Securities and Exchange Commission) or (b) that purports to affect the legality,
validity, binding effect or enforceability of the Opinion Documents.

 



--------------------------------------------------------------------------------



 



     The opinions expressed herein are given as of the date hereof. The opinions
expressed herein are limited solely to those expressly set forth herein, and I
express no opinions by implication. The opinions expressed herein are solely for
the benefit of the addressees hereof and any other person or entity becoming a
Purchaser under the Note Purchase Agreement in accordance therewith, and any
successor or assign of any Purchaser in accordance with the Note Purchase
Agreement, in each case above, in connection with the transactions referred to
herein and may not be relied on by such addressees for any other purpose or in
any manner or for any purpose by any other person or entity without my prior
written consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



B. Outside Counsel Opinion
[Opinion of Outside Counsel to Issuer]
[                    ] ___, 2008
The Purchasers under the Note Purchase Agreement
     Re: Note Purchase Agreement for El Paso Pipeline Partners Operating
Company, L.L.C.
     Ladies and Gentlemen:
     We have acted as special counsel for (i) El Paso Pipeline GP Company,
L.L.C., a Delaware limited liability company (the “GP”), (ii) El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”) and (iii) E1 Paso
Pipeline Partners Operating Company, LLC, a Delaware limited liability company
(the “Issuer” and together with the MLP, the "Opinion Parties”), in connection
with the Note Purchase Agreement dated as of [                    ] ___, 2008
(the “Note Purchase Agreement”) among the Issuer, the MLP and the purchasers
party thereto from time to time (the “Purchasers”). This opinion letter is
delivered to you pursuant to Section 4.4(a) of the Note Purchase Agreement.
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Note Purchase Agreement. As used
herein, (i) “Opinion Documents” means (A) the Note Purchase Agreement, (B) the
Parent Guaranty, and (C) the Notes and (ii) “Applicable Law” means, those laws,
rules, and regulations of the States of New York and Texas and of the United
States of America as in effect on the date hereof which in our experience are
normally applicable to the Opinion Parties and to transactions of the type
provided for in the Opinion Documents; provided, however, that Applicable Law
does not include (i) except with respect to our opinions in paragraphs 4, 5 and
6 below, any federal or state securities, commodities, insurance, or investment
company laws and regulations; (ii) any federal or state labor, pension, or other
employee benefit laws and regulations; (iii) any federal or state antitrust,
trade or unfair competition laws and regulations; (iv) any federal or state laws
and regulations relating to the environment, safety, health, or other similar
matters; (v) building, zoning, land use and subdivision laws and regulations;
and (vi) any federal or state tax laws or regulations.
     In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined an executed copy of the Opinion
Documents.
     In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents, and the conformity to original or certified
copies of all copies submitted to us as

 



--------------------------------------------------------------------------------



 



conformed or reproduction copies. As to various questions of fact relevant to
the opinions expressed herein, we have relied upon, and assumed the accuracy of,
representations and warranties contained in the Opinion Documents and
certificates and oral or written statements and other information of or from
representatives of the Opinion Parties and others and assumed compliance on the
part of the Opinion Parties with its covenants and agreements contained therein.
     Based upon the foregoing, and subject to the limitations, qualifications
and assumptions set forth herein, we are of the opinion that:
A. 1. Approvals; Other Required Actions. The execution and delivery by each of
the Opinion Parties of each Opinion Document to which it is a party and the
performance by each Opinion Party of its obligations thereunder, do not require
under Applicable Law any filing or registration by such Opinion Party with, or
notice to or approval, consent, authorization or order of, any Governmental
Authority that has not been made or obtained except those required in the
ordinary course of business in connection with performance by such Opinion Party
of its obligations under certain covenants contained in the Opinion Documents to
which it is a party.
B. 2. Enforceability. Each Opinion Document constitutes a valid and binding
obligation of each Opinion Party party thereto, enforceable against such Opinion
Party in accordance with its terms under New York law.
C. 3. “No Violation.” The execution and delivery by each of the Opinion Parties
of each Opinion Document to which it is a party and the performance of its
obligations thereunder, do not violate or otherwise constitute a default under
(a) any Applicable Law, (b) any provision of any other Opinion Document or
(c) the Credit Agreement; provided that we express no opinion with respect to
any violation arising under or based upon any covenant or other provision of a
financial or numerical nature or requiring computation.
D. 4. Margin Regulations. The issuance of the Notes under the Note Purchase
Agreement and the application of the proceeds thereof as provided in the Note
Purchase Agreement will not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System (the “Margin Regulations”).
E. 5. Investment Company Act. No Opinion Party is required to register as an
“investment company” (under, and as defined in, the Investment Company Act of
1940, as amended (the “1940 Act”)).
F. 6. Securities Act. Neither registration of the Notes under the Securities Act
of 1933, as amended, nor qualification of the Note Purchase Agreement under the
Trust Indenture Act of 1939, as amended, is required for the offer and sale of
the Notes by the Issuer to the Purchasers in the manner contemplated by the Note
Purchase Agreement. We express no opinion, however, as to when or under what
circumstances any Notes may be reoffered or resold.
G. 7. Choice of Law. If the issue is properly presented before a Texas or a
federal court applying Texas choice of law rules, such court should hold that
the provisions contained in the Opinion Documents relating to the choice of New
York law to govern such Opinion Documents are valid and enforeceable under the
laws of the State of Texas.

 



--------------------------------------------------------------------------------



 



     The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied. Further, whenever our
opinion is based on circumstances, matters or facts “to our knowledge after due
inquiry,” we have relied exclusively on certificates of certain officers of the
Opinion Parties as to the existence or non-existences of such circumstances,
matters or facts.
     II. A. Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
moratorium, receivership, conservatorship, arrangement or similar laws, and
related regulations and judicial doctrines, affecting creditors’ rights and
remedies generally, and (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity.
     III. B. Without limiting the generality of paragraph (A) above, we
specifically express no opinion as to the validity or enforceability of any
provision in the Opinion Documents:

  a.   (i) relating to indemnification, contribution, exculpation or release of
liability in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence or strict liability of the indemnified, released or
exculpated party or the party receiving contribution;     b.   (ii) relating to
choice of governing law to the extent that the enforceability of any such
provision is to be determined by any court other than a court of the State of
New York or the State of Texas or may be subject to constitutional limitations;
    c.   (iii) purporting to confer, or constituting an agreement with respect
to, personal or subject matter jurisdiction of United States federal courts to
adjudicate any matter;     d.   (iv) specifying that provisions may be waived
only in writing, to the extent that an oral agreement or an implied agreement by
trade practice or course of conduct has been created that modifies any provision
of such Opinion Document; or     e.   (v) providing that decisions by a party
are conclusive or may be made in its sole discretion.

     IV. C. Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:

 



--------------------------------------------------------------------------------



 



  a.   (i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and     b.   (ii) may, where less
than all of a contract may be unenforceable, limit the enforceability of the
balance of the contract to circumstances in which the unenforceable portion is
not an essential part of the agreed exchange, or that permit a court to reserve
to itself a decision as to whether any provision of any agreement is severable.

     V. D. We have assumed that (i) each Opinion Party is a limited partnership
or limited liability company, as the case may be, validly existing and in good
standing in its jurisdiction of organization or formation, has all requisite
power and authority, and has obtained all requisite limited partnership, limited
liability company, and governmental authorizations, consents and approvals, and
made all requisite filings and registrations, necessary to execute, deliver and
perform each Opinion Document (except to the extent noted in paragraph 1 above),
and that such execution, delivery, and performance will not violate or conflict
with any law, rule, regulation, order, decree, judgment, instrument or agreement
binding upon or applicable to it or its properties (except to the extent noted
in paragraph 3 above), and (ii) each Opinion Document has been duly executed and
delivered by it. To the extent it may be relevant to the opinions expressed
herein, we have assumed that (i) the parties to the Opinion Documents have the
power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by such parties, (ii) each Opinion Document
constitutes legal, valid and binding obligations of the parties thereto (other
than the Opinion Parties), and (iii) the execution and delivery of each Opinion
Document by each of the parties thereto (other than the Opinion Parties to the
extent expressly set forth in paragraph 3 above), and the performance of such
party’s obligations thereunder, do not violate and will not violate or conflict
with any law, rule, regulation, order, decree, judgment, instrument or agreement
binding upon or applicable to it or its properties.
     VI. E. For purposes of our opinion in paragraph 4 above, we have assumed
that (i) no Purchaser has or will have the benefit of any agreement or
arrangement (excluding the Opinion Documents) pursuant to which any extensions
of credit to the Issuer are directly or indirectly secured by “margin stock” (as
defined under the Margin Regulations), (ii) neither any Purchaser nor any of its
affiliates has extended or will extend any other credit to the Issuer directly
or indirectly secured by margin stock and (iii) no Purchaser has relied and will
rely upon any margin stock as collateral in extending or maintaining any
extensions of credit pursuant to the Opinion Documents, as to which we express
no opinion.
     VII. F. Our opinions are limited to those expressly set forth herein, and
we express no opinions by implication.
     VIII. G. We express no opinion as to the compliance or noncompliance, or
the effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-

 



--------------------------------------------------------------------------------



 



federally insured depository institution, a securities dealer, an investment
company or an insurance company, except as expressly set forth in paragraphs 4,
5 and 6 above.
     IX. H. We express no opinion as to the validity, binding effect or
enforceability of any provisions contained in the Opinion Documents which:
(i) purports to establish evidentiary standards; (ii) restricts access to courts
or to legal or equitable remedies or purporting to affect jurisdiction or venue
as to courts; or (iii) relates to delay or omission of enforcement of remedies.
     X. I. We are qualified to practice law in the States of New York and Texas,
and this opinion letter is limited in all respects to the Applicable Law. We
express no opinion with respect the federal income tax consequences, financial
accounting treatment, financial reporting or taxation matters related to the
Opinion Documents.
     XI. J. Insofar as our opinion in paragraph 2 above relates to the
enforceability under New York law of the choice-of-law provision of the Opinion
Documents choosing New York law as the governing law thereof, it is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989)
and N.Y. CPLR 327(b) (McKinney 1990) (the “Act”). Furthermore, the application
of New York law pursuant to the Act to a transaction that has no contact or only
insignificant contact with the parties and the transaction may raise
constitutional and comity issues. We direct your attention to Lehman Brothers
Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
Company, 2000 U.S. Dist. LEXIS 16445 (S.D.N.Y. 2000), in which the court
analyzed the Act and noted that “[i]t remains to be seen, however, whether a
state with no connection to either of the parties or the transactions could
apply its own law, consonant with the Full Faith and Credit Clause [of the U.S.
Constitution], when doing so would violate an important public policy of a
more-interested state.”
     XII. K. Insofar as our opinion in paragraph 7 above relates to the
enforceability under Texas law of the choice of law provisions contained in the
Opinion Documents choosing New York law as the governing law thereof, it is
rendered in reliance upon Section 35.51 of the Texas Business and Commerce Code.
To our knowledge, no Texas court has construed Section 35.51 in a published
judicial decision and, therefore, our opinion (x) is limited by any subsequent
judicial interpretation thereof and (y) assume the constitutionality of such
statute. In addition, insofar as such opinion relates to the enforceability of
the choice of law provisions contained in the Opinion Documents, we (i) express
no opinion as to the choice of governing law with respect to (A) any issue or
matter as to which Section 35.51 does not apply or (B) any issue or matter that
another Texas statute (such as Section 1.301(b) of the Texas Uniform Commercial
Code), or a federal statute, provides is governed by the laws of another
jurisdiction, (ii) note that any such enforceability may be subject to
constitutional limitations and the exercise of judicial discretion in favor of
another jurisdiction, and (iii) have assumed that the payments to the Purchasers
pursuant to the Opinion Documents will be delivered in the State of New York or
the Purchasers each have a place of business in the State of New York and
maintain their respective offices in the State of New York, from which they
conducted a substantial part of the negotiations relating to the Opinion
Documents and the transactions contemplated thereby.

 



--------------------------------------------------------------------------------



 



     XIII. L. For purposes of our opinion in paragraph 6, we have assumed that
the factual matters included in the representations and warranties made by the
Purchasers in Section 6.1 of the Note Purchase Agreement and by the Opinion
Parties in Section 5.13 of the Note Purchase Agreement are true and accurate as
of the date hereof.
     The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity other than any Person that may become a
Purchaser after the date hereof. This opinion letter is rendered as of the date
set forth above. We expressly disclaim any obligation to update this letter
after such date.
Very truly yours,               
Bracewell & Giuliani LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)
[FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS]
September ___, 2008
To the purchasers listed on the
          attached Schedule I

      Re: $175,000,000 Senior Notes due 2011, 2012 and 2013 of El Paso Pipeline
Partners Operating Company, L.L.C.         Ladies and Gentlemen:

     We have acted as your special counsel in connection with your respective
purchases this date of (a) $37,000,000 aggregate principal amount of 7.76%
Senior Notes, Series 2008-A, due September 30, 2011 (the “Series A Notes”), (b)
$15,000,000 aggregate principal amount of 7.93% Senior Notes, Series 2008-B, due
September 30, 2012 (the “Series B Notes”), (c) $88,000,000 aggregate principal
amount of 8.00% Senior Notes, Series 2008-C, due September 30, 2013 (the
“Series C Notes”), and (d) $35,000,000 aggregate principal amount of Floating
Rate Series 2008-D Senior Notes due September 30, 2012 (the “Series D Notes” and
together with the Series A Notes, the Series B Notes, and the Series C Notes,
being collectively the “Notes”), of El Paso Pipeline Partners Operating Company,
L.L.C., a Delaware limited liability company (the “Issuer”), issued and sold to
you under and pursuant to the Note Purchase Agreement dated as of September ___,
2008 (the “Note Purchase Agreement”) among the Issuer, El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”), and each of the
purchasers party thereto (the “Purchasers”). This opinion letter is furnished to
you pursuant to Section 4.4(b) of the Note Purchase Agreement. Unless otherwise
defined herein, capitalized terms used herein have the meanings assigned to such
terms in the Note Purchase Agreement.
     In rendering the opinion set forth below, we have reviewed the following
documents and instruments:

  (a)   the Note Purchase Agreement;     (b)   the Notes executed and delivered
by the Issuer on the date hereof;     (c)   the Parent Guaranty executed and
delivered by the MLP on the date hereof (the “Parent Guaranty”);     (d)   the
opinions of (i) Bracewell & Giuliani LLP, special counsel for the Issuer and the
MLP, and (ii)                                         , the general counsel of
El Paso Pipeline GP Company, L.L.C., the general partner of the MLP, each dated
the date hereof and delivered pursuant to Section 4.4(a) of the Note Purchase
Agreement;

Exhibit 4.4(b)

 



--------------------------------------------------------------------------------



 



  (e)   Certificates of officers of the Issuer and the MLP, dated the date
hereof, with respect to the matters set forth therein delivered to you pursuant
to Section 4.3 of the Note Purchase Agreement; and     (f)   a letter, dated
September ___, 2008, addressed to Bracewell & Giuliani LLP, our firm and others
from Banc of America Securities LLC describing the manner of the offering of the
Notes (the “Offeree Letter”).

     The documents referred to in clauses (a) through (c) above are referred to
herein as the “Transaction Documents.” Additionally, in rendering the opinions
set forth below, we have reviewed such other records, certificates and documents
as we have deemed appropriate for the purposes of such opinions.
     We believe that the opinions referred to in clause (d) above are
satisfactory in scope and form, and nothing has come to our attention that would
lead us to believe that you are not justified in relying thereon.
     As to any facts material to our opinions, we have made no independent
investigation of such facts and have relied, to the extent we deemed such
reliance proper, upon (a) the representations and warranties of the Issuer, the
MLP and the Purchasers set forth in the Note Purchase Agreement,
(b) certificates of public officials and officers or other representatives of
the Issuer and the MLP, and (c) the Offeree Letter.
     In rendering the opinions expressed below, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as copies,
which assumptions we have not independently verified. In addition, we have
assumed without independent investigation that (i) each party to the Transaction
Documents (each, a "Transaction Party”) is a corporation, partnership, limited
liability company or other entity duly organized and validly existing under the
laws of the jurisdiction of its organization; (ii) each Transaction Party has
full power and authority (corporate, partnership, limited liability company or
otherwise) to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party; (iii) each Transaction Document has been duly
executed and delivered by each Transaction Party that is a party thereto;
(iv) the execution, delivery and performance by each Transaction Party of the
Transaction Documents to which it is a party have been duly authorized by all
necessary action (corporate, partnership, limited liability company or
otherwise) and do not contravene the bylaws or other constituent documents of
such Transaction Party; (v) the execution, delivery and performance by each
Transaction Party of the Transaction Documents to which it is a party do not
conflict with or result in the breach of any document of instrument binding on
it; (vi) the execution, delivery and performance by each Transaction Party of
the Transaction Documents to which it is a party do not contravene any provision
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award applicable to any of them; (vii) no authorization,
approval, consent, order, license, franchise, permit or other action by, and no
notice to or filing with, any Governmental Authority or any other third party is
required for the due execution, delivery and performance by each Transaction
Party of the Transaction Documents to which it is a party and that has not been
obtained or made and is not in full force and effect; (viii) the Transaction
Documents constitute valid, binding and

 



--------------------------------------------------------------------------------



 



enforceable obligations of each party thereto other than the Issuer and the MLP;
and (ix) the laws of any jurisdiction other than the laws that are the subject
of this opinion letter do not affect the terms of the Transaction Documents.
     Based upon the foregoing, and subject to the assumptions, qualifications,
exceptions and limitations set forth herein, it is our opinion that:

  1.   The Note Purchase Agreement constitutes the valid and binding obligation
of the Issuer and the MLP enforceable against each of them in accordance with
its terms;     2.   Each of the Notes constitutes the valid and binding
obligation of the Issuer enforceable against the Issuer in accordance with its
terms;     3.   The Parent Guaranty constitutes the valid and binding obligation
of the MLP enforceable against the MLP in accordance with its terms; and     4.
  The offer, sale and delivery of the Notes under the circumstances contemplated
by the Note Purchase Agreement do not, under existing law, require the
registration of the Notes under the Securities Act of 1933, as amended, or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.

     The opinions set forth above are subject to the following qualifications
and exceptions:
     (a) The enforceability of each Transaction Document and the provisions
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other laws now or hereafter in effect relating to or
affecting enforcement of creditors’ rights generally and by general principles
of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether such
enforcement is considered in a proceeding in equity or at law.
     (b) With respect to our opinions set forth in paragraphs 1, 2 and 3 above,
we express no opinion with respect to the validity or enforceability of the
following provisions to the extent that they are contained in the Transaction
Documents: (i) provisions purporting to release, exculpate, hold harmless, or
exempt any person or entity from, or to require indemnification or contribution
of or by any person or entity for, liability for any matter to the extent that
the same are inconsistent with applicable law (including case law) or with
public policy; (ii) provisions purporting to waive, subordinate or not give
effect to rights to notice, demands, legal defenses or other rights or benefits
that cannot be waived, subordinated or rendered ineffective under applicable
law; (iii) provisions relating to powers of attorney, severability or set-offs;
(iv) provisions stating that a guarantee will not be affected by a modification
of the obligation guaranteed in cases in which that modification materially
changes the nature or amount of such obligation; (v) provisions restricting
access to courts or purporting to affect the jurisdiction or venue of courts
(other than the courts of the State of New York); (vi) provisions relating to
waiver of jury trial; (vii) provisions purporting to exclude all
conflicts-of-law rules; (viii) any provisions providing for liquidated damages
or any “make whole”, “yield maintenance” or “premium amount” to the extent that
they may be

 



--------------------------------------------------------------------------------



 



deemed a penalty, and (ix) provisions providing that decisions by a party are
conclusive or may be made in its sole discretion.
     (c) Insofar as our opinions set forth in paragraphs 1, 2 and 3 above relate
to the enforceability under New York law of the provisions of the Transaction
Documents choosing New York law as the governing law thereof, such opinion is
rendered solely in reliance upon the Act of July 19, 1984, ch. 421, 1984
McKinney’s Sess. Law of N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§5-1401
(McKinney 1989)) (the “Act”) and is subject to the qualifications that such
enforceability (i) as specified in the Act, does not apply to the extent
provided to the contrary in subsection two of Section 1-105 of the Uniform
Commercial Code as in effect in the State of New York, (ii) may be limited by
public policy considerations of any jurisdiction in which enforcement of such
provisions is sought, and (iii) is subject to any U.S. Constitutional
requirement under the Full Faith and Credit Clause or the Due Process Clause
thereof or the exercise of any applicable judicial discretion in favor of
another jurisdiction.
     We express no opinion as to the laws of any jurisdiction other than those
laws, rules and regulations of the State of New York and the United States of
America and the rules and regulations adopted thereunder, that, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents.
     This opinion letter is rendered as of the date set forth above. We
expressly disclaim any obligation to update this letter after such date.
     This opinion letter is given solely for your benefit in connection with the
transactions contemplated by the Transaction Documents and may not be furnished
to, or relied upon by, any other person or for any other purpose without our
prior written consent other than transferees permitted pursuant to the Note
Purchase Agreement; provided that we hereby consent to reliance hereon by any
future transferee of your interest in the Notes under the Note Purchase
Agreement, on the condition and understanding that (a) this letter speaks only
as of the date hereof, (b) we have no responsibility or obligation to update
this letter, to consider its applicability or correctness to any person other
than its addressee(s), or to take into account changes in law, facts or any
other developments of which we may later become aware, and (c) any such reliance
by a future transferee must be actual and reasonable under the circumstances
existing at the time of assignment, including any changes in law, facts or any
other developments known to or reasonably knowable by the transferee at such
time.
Sincerely,
Vinson & Elkins L.L.P.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.2
FORM OF COMPLIANCE CERTIFICATE
Financial Statements Date:                     ,                     .
To: The Purchasers under the Agreement described below
Ladies and Gentlemen:
     Reference is made to that certain Note Purchase Agreement, dated as of
                                        , 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among El Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited
liability company (“Issuer”), El Paso Pipeline Partners, L.P., a Delaware
limited partnership (the “MLP”), and the Purchasers from time to time party
thereto.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                            of the MLP, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Purchasers on the behalf of the MLP, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. The MLP has delivered concurrently herewith the year-end audited
financial statements required by Section 7.01(a) of the Agreement for the fiscal
year of the MLP ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. The MLP has delivered concurrently herewith the unaudited financial
statements required by Section 7.01(b) of the Agreement for the fiscal quarter
of the MLP ended as of the above date.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and financial condition of the MLP and its
Subsidiaries during the accounting period covered by such financial statements.
     3. [select one:]
     [to the best knowledge of the undersigned, as of the date hereof, no
Default or Event of Default has occurred and is continuing.]
—or—
     [to the best knowledge of the undersigned, as of the date hereof, the
following is a list of each Default or Event of Default that has occurred and is
continuing, a description of the nature and period of existence thereof and what
action the MLP or the Issuer shall have taken or proposes to take with respect
thereto:]
     4. The information set forth on the supporting documentation attached
hereto provides detailed calculations in order to establish whether the MLP or
the Issuer was in compliance with the
Exhibit 7.2(a)

 



--------------------------------------------------------------------------------



 



requirements of Section 10.12 and 10.13 of the Note Purchase Agreement on and as
of the end of the quarterly or annual period covered by such financial
statements.
[Insert the following paragraph for fiscal year-end financial statements]
     The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period.
[Insert the following paragraph for fiscal quarter-end financial statements]
     The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

            EL PASO PIPELINE PARTNERS, L.P.

      By:   EL PASO PIPELINE GP COMPANY, L.L.C.,
its general partner            By:         Name:          Title:       

 